                                                                    

Exhibit 10.20

*Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

LUMP SUM DESIGN-BUILD EXPANSION AGREEMENT

BETWEEN

LITTLE SIOUX CORN PROCESSORS, LP (“OWNER”)

AND

FAGEN, INC. (“DESIGN-BUILDER”)

September 20, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

 

 

Article 1 Definitions; Rules of Interpertation

 

 

 

 

 

 

 

1.1

 

Rules of Construction

 

 

 

1.2

 

Defined Terms

 

 

 

 

 

 

 

 

 

Article 2 TheExpansion Project

 

 

 

 

 

 

 

2.1

 

Services to be Performed

 

 

 

2.2

 

Extent of Agreement

 

 

 

2.3

 

Conflicting Provisions

 

 

 

 

 

 

 

 

 

Article 3 Design-Builder Responsibilities

 

 

 

 

 

 

 

3.1

 

Design-Builder’s Services in General

 

 

 

3.2

 

Design Development and Services

 

 

 

3.3

 

Standard of Care

 

 

 

3.4

 

Government Approvals and Permits

 

 

 

3.5

 

Subcontractors

 

 

 

3.6

 

Maintenance of Site

 

 

 

3.7

 

Project Safety

 

 

 

3.8

 

Submission of Reports

 

 

 

3.9

 

Training

 

 

 

3.10

 

Integration of Expansion Plant into LSCP Plant

 

 

 

 

 

 

 

 

 

Article 4 Owner’s Responsibilities

 

 

 

 

 

 

 

4.1

 

Duty to Cooperate

 

 

 

4.2

 

Furnishing of Services and Information

 

 

 

4.3

 

Financial Information; Cooperation with lenders; Failure to Obtain Financial
Closing

 

 

 

4.4

 

Owner’s Representative

 

 

 

4.5

 

Government Approvals and Permits

 

 

 

4.6

 

Owner’s Separate Contractors

 

 

 

4.7

 

Security

 

 

 

 

 

 

 

 

 

Article 5 Ownership of Work Product; Risk of Loss

 

 

 

 

 

 

 

5.1

 

Work Product

 

 

 

5.2

 

Owner’s Limited License Upon Payment in Full

 

 

 

5.3

 

Owner’s Limited License Upon Owner’s Termination for Convenience or
Design-Builder’s Election to Terminate

 

 

 

5.4

 

Owner’s Limited License Upon Design-Builder’s Default

 

 

 

5.5

 

Owner’s Indemnification for Use of Work Product

 

 

 

5.6

 

Risk of Loss

 

 

 

 

 

 

 

 

 

Article 6 Commencement and Completion of the Expansion Project

 

 

 

 

 

 

 

6.1

 

[Reserved]

 

 

 

6.2

 

Notice to Proceed; Commencement

 

 

 

6.3

 

Expansion Project Start-Up and Testing

 

 

 

6.4

 

Substantial Completion

 

 

 

6.5

 

Final Completion

 

 

 

6.6

 

Post Completion Support

 

 

 

 


--------------------------------------------------------------------------------


                                                                    

 

Article 7 Performance Testing and Liquidated Damages

 

 

 

 

 

 

 

7.1

 

Performance Guarantee

 

 

 

7.2

 

Performance Testing

 

 

 

7.3

 

Liquidated Damages

 

 

 

7.4

 

Bonds and Other Performance Security

 

 

 

 

 

 

 

 

 

Article 8 Warranties

 

 

 

 

 

 

 

8.1

 

Design-Builder Warranty

 

 

 

8.2

 

Correction of Defective Work

 

 

 

8.3

 

Warranty Period Not Limitation to Owner’s Rights

 

 

 

 

 

 

 

 

 

Article 9 Contract Price

 

 

 

 

 

 

 

9.1

 

Contract Price

 

 

 

9.2

 

Effect of Construction Cost Index Increase on Contract Price

 

 

 

 

 

 

 

 

 

Article 10 Payment Procedures

 

 

 

 

 

 

 

10.1

 

Payment of Financial Closing

 

 

 

10.2

 

Progress Payments

 

 

 

10.3

 

Final Payment

 

 

 

10.4

 

Failure to Pay Amounts Due

 

 

 

10.5

 

Design-Builder’s Payment Obligations

 

 

 

10.6

 

Record Keeping and Finance Controls

 

 

 

 

 

 

 

 

 

Article 11 Hazardous Conditions and Differing Site Conditions

 

 

 

 

 

 

 

11.1

 

Hazardous Conditions

 

 

 

11.2

 

Differing Site Conditions; Inspection

 

 

 

 

 

 

 

 

 

Article 12 Force Majeure; Change in Legal Requirements

 

 

 

 

 

 

 

12.1

 

Force Majeure Event

 

 

 

12.22.2006

 

Effect of Force Majeure Event

 

 

 

12.3

 

Change in Legal Requirements

 

 

 

12.4

 

Time Impact and Availability

 

 

 

 

 

 

 

 

 

Article 13 Changes to the Contract Price and Scheduled Completion Dates

 

 

 

 

 

 

 

13.1

 

Change Orders

 

 

 

13.2

 

Contract Price Adjustments

 

 

 

13.3

 

Emergencies

 

 

 

13.4

 

Contract Time Adjustment

 

 

 

13.5

 

Failure to Complete Owner’s Milestones

 

 

 

 

 

 

 

 

 

Article 14 Indemnity

 

 

 

 

 

 

 

14.1

 

Tax Claim Indemnification

 

 

 

14.2

 

Payment Claim Indemnification

 

 

 

14.3

 

Design-Builder’s General Indemnification

 

 

 

14.4

 

Owner’s General Indemnification

 

 

 

14.5

 

Patent and Copyright Infringement

 

 

 

 

ii


--------------------------------------------------------------------------------


                                                                    

 

Article 15 Stop Work; Termination for Cause

 

 

 

 

 

 

 

15.1

 

Owner’s Right to Stop Work

 

 

 

15.2

 

Owner’s Right to Perform and Terminate for Cause

 

 

 

15.3

 

Owner’s Right to Terminate for Convenience

 

 

 

15.4

 

Design-Builder’s Right to Stop Work

 

 

 

15.5

 

Design-Builder’s Right to Terminate for Cause

 

 

 

15.6

 

Bankruptcy of Owner or Design-Builder

 

 

 

15.7

 

Lenders’ Right to Cure

 

 

 

 

 

 

 

 

 

Article 16 Representatives of the Parties

 

 

 

 

 

 

 

16.1

 

Designation of Owner’s Representatives

 

 

 

16.2

 

Designation of Design-Builder’s Representatives

 

 

 

 

 

 

 

 

 

Article 17 Insurance

 

 

 

 

 

 

 

17.1

 

Insurance

 

 

 

17.2

 

Design-Builder’s Insurance Requirements

 

 

 

17.3

 

Owner’s Liability Insurance

 

 

 

17.4

 

Owner’s Property Insurance

 

 

 

 

 

 

 

 

 

Article 18 Representations and Warranties

 

 

 

 

 

 

 

18.1

 

Design-Builder and owner Representations and Warranties

 

 

 

18.2

 

Design-Builder Representations and Warranties

 

 

 

 

 

 

 

 

 

Article 19 Dispute Resolution

 

 

 

 

 

 

 

19.1

 

Dispute Avoidance and Mediation

 

 

 

19.2

 

Arbitration

 

 

 

19.3

 

Duty to Continue Performance

 

 

 

19.4

 

No Consequential Damages

 

 

 

19.5

 

Limitation of Liability

 

 

 

 

 

 

 

 

 

Article 20 Confidentiality of Shared Information

 

 

 

 

 

 

 

20.1

 

Non-Disclosure Obligation

 

 

 

20.2

 

Publicity and Advertising

 

 

 

20.3

 

Term of Obligation

 

 

 

 

 

 

 

 

 

Article 21 Miscellaneous

 

 

 

 

 

 

 

21.1

 

Assignment

 

 

 

21.2

 

Successors

 

 

 

21.3

 

Governing Law

 

 

 

21.4

 

Severability

 

 

 

21.5

 

No Waiver

 

 

 

21.6

 

Hearings

 

 

 

21.7

 

Notice

 

 

 

21.8

 

No Privity with Design Consultant/Subcontractors

 

 

 

21.9

 

Amendments

 

 

 

21.10

 

Entire Agreement

 

 

 

21.11

 

Third-Party Beneficiaries

 

 

 

21.12

 

Counterparts

 

 

 

21.13

 

Survival

 

 

 

 

iii


--------------------------------------------------------------------------------


                                                                    

 

EXHIBIT A Performance Guarantee Criteria

 

 

 

 

 

 

 

EXHIBIT B Project Scope

 

 

 

 

 

 

 

EXHIBIT C Owner’s Responsibilities

 

 

 

 

 

 

 

EXHIBIT D ICM License Agreement

 

 

 

 

 

 

 

EXHIBIT E Schedule of Values

 

 

 

 

 

 

 

EXHIBIT F Form of Informational Report

 

 

 

 

 

 

 

EXHIBIT G Required Permits

 

 

 

 

 

 

 

EXHIBIT H Form of Performance Bond

 

 

 

 

 

 

 

EXHIBIT I Form of Payment Bond

 

 

 

 

 

 

 

EXHIBIT J Draw (Payment) Schedule

 

 

 

 

 

 

 

EXHIBIT K Air Emissions Application or Permit

 

 

 

 

 

 

 

EXHIBIT L [Reserved]

 

 

 

 

 

 

 

EXHIBIT M Form of Application for Payment

 

 

 

 

 

 

 

EXHIBIT N Form of Lien Waiver

 

 

 

 

 

 

 

EXHIBIT O Form of Consent to Assignment

 

 

 

 

 

iv


--------------------------------------------------------------------------------


                                                                    

LUMP SUM DESIGN-BUILD CONTRACT

This LUMP SUM DESIGN-BUILD CONTRACT (the “Agreement”) is made as of September
20, 2006, (the “Effective Date”) by and between Little Sioux Corn Processors,
LP, an Iowa limited partnership (the “Owner”) and Fagen, Inc., a Minnesota
corporation (the “Design-Builder”) (each a “Party” and collectively, the
“Parties”).

RECITALS

A.             The Design-Builder originally constructed a fifty-two (52)
million gallons per year (“MGY”) dry grind ethanol production facility near
Marcus, Iowa (the “LSCP Plant”), under a Design-Build Agreement dated December
26, 2001;

B.              The Owner desires to develop, construct, own and operate a forty
(40) MGY expansion (the “Expansion Plant”) of the LSCP Plant, which would bring
the total nameplate capacity of the LSCP Plant to ninety-two (92) MGY; and

C.              Design-Builder desires to provide design, engineering,
procurement and construction services for the Expansion Plant.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein and for other good and valuable consideration, Owner and
Design-Builder agree as follows.

AGREEMENT

Article 1
Definitions; Rules of Interpretation

1.1            Rules of Construction. The capitalized terms listed in this
Article shall have the meanings set forth herein whenever the terms appear in
this Agreement, whether in the singular or the plural or in the present or past
tense. Other terms used in this Agreement but not listed in this Article shall
have meanings as commonly used in the English language and, where applicable, in
generally accepted construction and design-build standards of the fuel ethanol
industry in the Midwest United States. Words not otherwise defined herein that
have well known and generally accepted technical or trade meanings are used
herein in accordance with such recognized meanings. In addition, the following
rules of interpretation shall apply:

(a)                                       The masculine shall include the
feminine and neuter.

(b)                                      References to “Articles,” “Sections,”
“Schedules,” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of this Agreement.

(c)                                       This Agreement was negotiated and
prepared by each of the Parties with the advice and participation of counsel.
The Parties have agreed to the wording of this Agreement and none of the
provisions hereof shall be construed against one Party on the ground that such
Party is the author of this Agreement or any part hereof.

5


--------------------------------------------------------------------------------


                                                                    

1.2        Defined Terms. In addition to definitions appearing elsewhere in this
Agreement, the following terms have the following meanings:

AAA is defined in Section 19.1.

Agreement is defined in the Preamble.

Air Emissions Tester means a third party entity engaged by Owner meeting all
required state and federal requirements for such testing entities, to conduct
air emissions testing of the Expansion Plant in accordance with Exhibit A.

Applicable Law means

(a)                                       any and all laws, legislation,
statutes, codes, acts, rules, regulations, ordinances, treaties or other similar
legal requirements enacted, issued or promulgated by a Governmental Authority;

(b)                                      any and all orders, judgments, writs,
decrees, injunctions, Governmental Approvals or other decisions of a
Governmental Authority; and

(c)                                  any and all legally binding announcements,
directives or published practices or interpretations, regarding any of the
foregoing in (a) or (b) of this definition, enacted, issued or promulgated by a
Governmental Authority;

to the extent, for each of the foregoing in (a), (b) and (c) of this definition,
applicable to or binding upon (i) a Party, its affiliates, its shareholders, its
members, its partners or their respective representatives, to the extent any
such person is engaged in activities related to the Expansion Project; or (ii)
the property of a Party, its affiliates, its shareholders, its members, its
partners or their respective representatives, to the extent such property is
used in connection with the Expansion Project or an activity related to the
Expansion Project.

Application for Payment is defined in Section 10.2.1.

As Built Plans is defined in Section 5.2.

Bankrupt Party is defined in Section 15.6.1.

Baseline Index is defined in Section 9.2.1.

CCI is defined in Section 9.2.

Change Order is defined in Section 13.1.1.

Certificate of Substantial Completion is defined in Section 6.4.

Confidential Information is defined in Section 20.1.

6


--------------------------------------------------------------------------------


                                                                    

Construction Documents is defined in Section 3.2.1.

Contract Documents is defined in Section 2.2.

Contract Price is defined in Section 9.1.

Contract Time(s) means scheduled dates provided for in the Contract Documents
including Scheduled Substantial Completion Date and Final Completion Date.

Damages is defined in Section 14.3.1.

Day or Days shall mean calendar days unless otherwise specifically noted in the
Contract Documents.

Design-Builder is defined in the Preamble.

Design-Builder’s Representative is defined in Section 16.2.

Design-Builder’s Senior Representative is defined in Section 16.2.

Design Consultant is a qualified, licensed design professional that is not an
employee of Design-Builder, but is retained by Design-Builder, or employed or
retained by anyone under contract with Design-Builder or Subcontractor, to
furnish design services required under the Contract Documents.

Differing Site Conditions is defined in Section 11.2.1.

Early Completion Bonus is defined in Section 6.4.4.

Effective Date is defined in the Preamble.

Expansion Plant is defined in the Recitals.

Expansion Project is defined in Section 2.1.

Expansion Project Scope is defined in Exhibit B.

Final Application for Payment is defined in Section 10.3.

Final Completion is defined in Section 6.5.2.

Final Completion Date is defined in Section 6.5.1.

Final Payment is defined in Section 10.3

Financial Closing means the execution of the Financing Documents by all the
parties thereto.

7


--------------------------------------------------------------------------------


                                                                    

Financing Documents means the final loan documents with the Lender or Lenders
providing financing for the construction or term financing of the Expansion
Plant and any and all agreements necessary to demonstrate the binding commitment
of Owner or Lenders to fund the construction of the Expansion Plant.

Force Majeure Event is defined in Section 12.1.

LSCP Plant is defined in the Recitals.

Governmental Approvals are any material authorizations or permissions issued or
granted by any Governmental Authority to the Expansion Project, its Owner, the
Design-Builder, Subcontractors and their affiliates in connection with any
activity related to the Expansion Project.

Governmental Authority means any federal, state, local or municipal governmental
body; any governmental, quasi-governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, policy, regulatory or taxing
authority or power; or any court or governmental tribunal; in each case having
jurisdiction over the Owner, the Design-Builder, the Expansion Project, or the
Site.

Hazardous Conditions are any materials, wastes, substances and chemicals deemed
to be hazardous under applicable Legal Requirements, or the handling, storage,
remediation, or disposal of which are regulated by applicable Legal
Requirements.

ICM means ICM, Inc., a Kansas corporation.

ICM License Agreement means the license agreement to be executed between Owner
and ICM, Inc., substantially in the form attached hereto as Exhibit D.

Indemnified Parties is defined in Section 5.2.

Independent Engineer means Owner’s and Lenders’ independent engineer.

Industry-Wide Disruption is defined in Section 12.4.

Informational Report is defined in Section 3.8.

Legal Requirements or Laws are all applicable federal, state and local statutes,
laws, codes, ordinances, rules, regulations, judicial decisions, orders, decrees
plans, injunctions, permits, tariffs, governmental agreements and governmental
restrictions, whether now or hereafter in effect, of any government or
quasi-government entity having jurisdiction over the Expansion Project or Site,
the practices involved in the Expansion Project or Site, or any Work, including
any consensus standards for materials, products, systems, and services
established by ASTM International, any successor organization thereto, or any
Governmental Authority.

Lenders means the lenders that are party to the Financing Documents.

8


--------------------------------------------------------------------------------


                                                                    

Lenders’ Agent means an agent or agents acting on behalf of the Lenders.

Manufacturer’s Warranty shall mean a warranty provided by the original
manufacturer or vendor of equipment used by Design-Builder in the Expansion
Plant.

MGY is defined in the Recitals.

Notice to Proceed is defined in Section 6.2.

Operating Procedures means, without limitation, the process equipment and
specifications manuals, standards of quality, service protocols, data collection
methods, construction specifications, training methods, engineering standards
and any other information prescribed by Design-Builder and ICM from time to time
concerning the ownership, operation, maintenance and repair of the Plant,
subject to the limitations provided in the Agreement and in the ICM License
Agreement.

Owner is defined in the Preamble.

Owner Indemnified Parties is defined in Section 14.3.1.

Owner’s Milestones is defined in Section 13.5.

Owner’s Representative is defined in Section 16.1.

Owner’s Senior Representative is defined in Section 16.1.

Party or Parties is defined in the Preamble.

Pass Through Warranties mean any warranties provided to Design-Builder by a
Subcontractor which are assigned to Owner.

Pay Period means, with respect to a given Application for Payment, the one (1)
month period following the last day of the previous Pay Period to which the
immediately prior Application for Payment is applied; provided that the initial
Pay Period shall commence on the date of delivery of the Notice to Proceed and
end on the twenty-fourth (24th) day of the calendar month during which the
Notice to Proceed is issued.

Payment Bond is defined in Section 7.4.2.

Performance Bond is defined in Section 7.4.1.

Performance Guarantee Criteria means the criteria listed in Exhibit A.

Performance Tests is defined in Section 7.2.1.

Punch List is defined in Section 6.4.3.

9


--------------------------------------------------------------------------------


                                                                    

Qualified Independent Expert means an expert retained by Owner and approved by
Design-Builder pursuant to Section 11.1.2.

Safety Representative is defined in Section 3.7.1.

Schedule of Values is defined in Section 10.2.5.

Scheduled Substantial Completion Date is defined in Section 6.4.1.

Site is the land or premises on which the Expansion Project is located.

Subcontractor is any person or entity retained by Design-Builder, or by any
person or entity retained directly or indirectly by Design-Builder, in each case
as an independent contractor to perform a portion of the Work and shall include
materialmen and suppliers.

Substantial Completion is defined in Section 6.4.2.

Work is defined in Section 3.1.

Work Product is defined in Section 5.1.

Article 2
The Expansion Project

2.1          Services to be Performed. Pursuant to this Agreement,
Design-Builder shall perform all work and services in connection with the
engineering, design, procurement, construction startup, testing and training for
the operation and maintenance of the Expansion Plant, and provide all material,
equipment, tools and labor necessary to complete the Expansion Plant in
accordance with the terms of this Agreement. The Expansion Plant, together with
all equipment, labor, services and materials furnished hereunder is defined as
the “Expansion Project.”

2.2          Extent of Agreement. This Agreement consists of the following
documents, and all exhibits, schedules, appendices and attachments hereto and
thereto (collectively, the “Contract Documents”):

2.2.1 All written modifications, amendments and change orders to this Agreement.

2.2.2 This Agreement, including all exhibits and attachments, executed by Owner
and Design-Builder, including those below:

List of Exhibits

Exhibit A

Performance Guarantee Criteria

Exhibit B

Project Scope

 

10


--------------------------------------------------------------------------------


                                                                    

 

Exhibit C

Owner’s Responsibilities

Exhibit D

ICM License Agreement

Exhibit E

Schedule of Values

Exhibit F

Form of Informational Report

Exhibit G

Required Permits

Exhibit H

Form of Performance Bond

Exhibit I

Form of Payment Bond

Exhibit J

Draw (Payment) Schedule

Exhibit K

Air Emissions Application or Permit

Exhibit L

[Reserved]

Exhibit M

Form of Application for Payment

Exhibit N

Form of Lien Waiver

Exhibit 0

Form of Consent to Assignment

 

2.2.3       Construction Documents to be prepared by Design-Builder pursuant to
Section 3.2.1 shall be incorporated in this Agreement.

2.3          Conflicting Provisions. In the event of any conflict or
inconsistency between the body of this Agreement and any Exhibit or Schedule
hereto, the terms and provisions of this Agreement, as amended from time to
time, shall prevail and be given priority. Subject to the foregoing, the several
documents and instruments forming part of this Agreement are to be taken as
mutually explanatory of one another and in the case of ambiguities or
discrepancies within or between such parts the same shall be explained and
interpreted, if possible, in a manner which gives effect to each part and which
avoids or minimizes conflicts among such parts. No oral representations or other
agreements have been made by the Parties except as specifically stated in the
Contract Documents.

Article 3
Design-Builder Responsibilities

 3.1         Design-Builder’s Services in General. Except for services and
information to be provided by Owner and specifically set forth in Article 4 and
Exhibit C, Design-Builder shall perform or cause to be performed all design,
engineering, procurement, construction services, supervision, labor, inspection,
testing, start-up, material, equipment, machinery, temporary utilities and other
temporary facilities to complete construction of the Expansion Project
consistent with the Contract Documents (the “Work”). All design and engineering
and construction services and other Work of the Design-Builder shall be
performed in accordance with, and upon completion the Plant shall comply with,
(i) the Expansion Project Scope as set forth in Exhibit B, (ii) the Construction
Documents, (iii) all Legal Requirements, and (iv) generally accepted
construction and design-build standards of the fuel ethanol industry in the
Midwest United States during the relevant time period. Any design and
engineering or other professional service to be performed pursuant to this
Agreement, which under Applicable Law must be performed by licensed personnel,
shall be performed by licensed personnel as required by Law. The enumeration of
specific duties and obligations to be performed by the Design-Builder under the
Contract Documents shall not be construed to limit in any way the general
undertakings of the Design-Builder as set forth herein. Design-Builder’s
Representative shall be reasonably available to Owner and shall have the
necessary expertise and experience required to

11


--------------------------------------------------------------------------------


                                                                    

supervise the Work. Design-Builder’s Representative shall communicate regularly
with Owner and shall be vested with the authority to act on behalf of
Design-Builder.

3.2          Design Development and Services.

3.2.1 Where required by Law, Design-Builder shall provide through qualified,
licensed design professionals employed by Design-Builder, or procured from
qualified, independent licensed Design Consultants, the necessary design
services, including architectural, engineering and other design professional
services, for the preparation of the required drawings, specifications and other
design submittals required to permit construction of the Work in accordance with
this Agreement (such drawings, specifications and design submittals collectively
the “Construction Documents”). To the extent not prohibited by Legal
Requirements, Design-Builder may prepare Construction Documents for a portion of
the Work to permit construction to proceed on that portion of the Work prior to
completion of the Construction Documents for the entire Work.

3.2.2 Construction of the Expansion Plant shall be consistent with the
Construction Documents.

3.2.3 Design-Builder shall maintain a current, complete set of drawings and
specifications at the Site. Owner shall have the right to review such drawings
and specifications. Owner and Independent Engineer may not make copies of the
available drawings and specifications without Design-Builder’s written
permission, and, granted such permission, may only do so to the extent such
drawings and specifications directly pertain to the Expansion Plant; provided
however that, pursuant to Section 5.1 of this Agreement, Design-Builder retains
ownership of and property interests in any drawing or specifications made
available and/or copied.

3.2.4 Except as provided elsewhere in this Agreement, it is understood and
agreed that review, comment and/or approval by Owner (or its designees) or
Independent Engineer of any documents or submittals that Design-Builder is
required to submit to Owner (or its designees) or Independent Engineer hereunder
for their review, comment and/or approval (including without limitation the
Construction Documents pursuant to Sections 3.2.1 and 3.2.3 hereof) shall not
relieve or release Design-Builder from any of its duties, obligations or
liabilities provided for under the terms of this Agreement or transfer any
design liability from Design-Builder to Owner.

3.3 Standard of Care. All services performed by the Design-Builder and its
Subcontractors pursuant to the Construction Documents shall be performed in
accordance with the standard of care and skill generally accepted in the fuel
ethanol industry in the Midwest United States during the relevant time period or
in accordance with any of the practices, methods and acts that in the exercise
of reasonable judgment in light of the facts known at the time the decision was
made, could have been expected to accomplish the desired result at a reasonable
cost consistent with good business practices, safety and expedition. This
standard of care is not intended to be limited to the optimum practice, method
or act to the exclusion of all others, but rather to be acceptable practices,
methods or acts generally accepted in the construction and design-build
standards of the fuel ethanol industry in the Midwest United States.
Design-Builder

12


--------------------------------------------------------------------------------


                                                                    

and its Subcontractors shall perform all construction activities efficiently and
with the requisite expertise, skill, competence, resources and care to satisfy
the requirements of the Contract Documents and all applicable Legal
Requirements. Design-Builder shall at all times exercise complete and exclusive
control over the means, methods, sequences and techniques of construction.

3.4          Government Approvals and Permits. Except as identified in Exhibit C
and, with respect to items identified as Owner’s responsibility, in Exhibit G
(which items shall be obtained by Owner pursuant to Section 4.5), Design-Builder
shall obtain and pay for all necessary permits, approvals, licenses, government
charges and inspection fees required for the prosecution of the Work by any
government or quasi-government entity having jurisdiction over the Expansion
Project. Design-Builder shall provide reasonable assistance to Owner in
obtaining those permits, approvals and licenses that are Owner’s responsibility.

3.5          Subcontractors.

 3.5.1 Design-Builder may subcontract portions of the Work in accordance with
the terms hereof Any subcontractor employed by Design-Builder shall be licensed
and qualified to perform the Work consistent with the Contract Documents.

3.5.2 Design-Builder assumes responsibility to Owner for the proper performance
of the Work of Subcontractors and any acts and omissions in connection with such
performance. Nothing in the Contract Documents is intended or deemed to create
any legal or contractual relationship between Owner and any Subcontractor,
including but not limited to any third-party beneficiary rights.

3.5.3 Design-Builder shall coordinate the activities of all of Design-Builder’s
Subcontractors. If Owner performs other work on the Expansion Project or at the
Site with separate contractors under Owner’s control, Design-Builder agrees to
reasonably cooperate and coordinate its activities with those separate
contractors so that the Expansion Project can be completed in an orderly and
coordinated manner without unreasonable disruption.

3.5.4 Design-Builder shall ensure that each subcontract with a Subcontractor is
assignable to Owner without consent of the Subcontractor or any other person or
entity in the event that Design-Builder shall be in an uncured default or
terminated with cause under the terms of this Agreement.

3.6          Maintenance of Site. Design-Builder shall keep the Site reasonably
free from debris, trash and construction wastes to permit Design-Builder to
perform its construction services efficiently, safely and without interfering
with the use of adjacent land areas. Upon Substantial Completion of the Work
Design-Builder shall remove all debris, trash, construction wastes, materials,
equipment, machinery and tools arising from the Work to permit Owner to occupy
the Expansion Project for its intended use.

3.7          Project Safety.

3.7.1 Design-Builder recognizes the importance of performing the Work in a safe

13


--------------------------------------------------------------------------------


                                                                    

manner so as to prevent damage, injury or loss to (i) any individuals at the
Site, whether working or visiting, (ii) the Work, including materials and
equipment incorporated into the Work or stored on-Site or off-Site, and (iii)
any other property at the Site or adjacent thereto. Design-Builder assumes
responsibility for implementing and monitoring all safety precautions and
programs related to the performance of the Work. Design-Builder shall, prior to
commencing construction, designate a representative (the “Safety
Representative”) with the necessary qualifications and experience to supervise
the implementation and monitoring of all safety precautions and programs related
to the Work. Unless otherwise required by the Contract Documents,
Design-Builder’s Safety Representative shall be an individual stationed at the
Site who may have responsibilities on the Expansion Project in addition to
safety. The Safety Representative shall make routine daily inspections of the
Site and shall hold weekly safety meetings with Design-Builder’s personnel,
Subcontractors and others as applicable.

3.7.2 Design-Builder and Subcontractors shall comply with all Legal Requirements
relating to safety, as well as any Owner-specific safety requirements set forth
in the Contract Documents; provided, that such Owner-specific requirements do
not violate any applicable Legal Requirement. As promptly as practicable,
Design-Builder will report in writing any safety-related injury, loss, damage or
accident arising from the Work to Owner’s Representative and, to the extent
mandated by Legal Requirements, to all government or quasi-government
authorities having jurisdiction over safety-related matters involving the
Expansion Project or the Work.

3.7.3 Design-Builder’s responsibility for safety under this Section 3.7 is not
intended in any way to relieve Subcontractors of their own contractual and legal
obligations and responsibility for (i) complying with all Legal Requirements,
including those related to health and safety matters, and (ii) taking all
necessary measures to implement and monitor all safety precautions and programs
to guard against injury, losses, damages or accidents resulting from their
performance of the Work.

3.8          Submission of Reports. Design-Builder shall provide Owner with a
monthly informational report substantially in the form of Exhibit F attached
hereto (“Informational Report”).

3.9          Training. At a mutually agreed time prior to start-up,
Design-Builder shall provide any necessary training at the LSCP Plant (or other
location) for all of Owner’s employees required for the operation and
maintenance of the Expansion Plant in accordance with all design specifications
therefor contained in the Contract Documents and necessary in order to maintain
the Performance Guarantee Criteria, including operators, laboratory personnel,
general, plant and maintenance managers. Other personnel of Owner may receive
such on-Site training by separate arrangement between Owner and Design-Builder
and as time is available. All training personnel and costs associated with such
training personnel, including labor and all training materials will be provided
to Owner within the Contract Price at no additional cost. Owner will be
responsible for all travel and expenses of their employees and the Owner will
pay all wages and all other expenses for their personnel during the training.
The training services will include training on computers, laboratory procedures,
field operating procedures, and overall plant section performance expectations.
Prior to the start-up training, Design-Builder shall provide Owner training
manuals and operating manuals and other documents reasonably necessary for the
start-up process.

14


--------------------------------------------------------------------------------


                                                                    

3.10 Integration of Expansion Plant into LSCP Plant. Design-Builder shall
coordinate with Owner the timely and full integration of installation and
start-up of the Expansion Plant into the LSCP Plant so as to coincide as much as
possible with the periods of non-operation (whether scheduled or otherwise) of,
and to reasonably minimize disruption to, the LSCP Plant. Design-Builder shall
perform all services reasonably necessary to fully integrate the Expansion Plant
into the LSCP Plant so that the Expansion Plant operates in accordance with the
Contract Documents and maintains the Performance Guarantee Criteria. However,
Design-Builder makes no guarantees as to, and shall not be held liable for, any
effect the design, construction, and integration of the Expansion Plant shall
have on the performance of the Plant during Design-Builder’s performance of the
services provided pursuant to this Agreement.

Article 4
Owner’s Responsibilities

4.1          Duty to Cooperate.

4.1.1 Owner shall, throughout the performance of the Work, cooperate with
Design-Builder and perform its responsibilities, obligations and services in a
timely manner to facilitate Design-Builder’s timely and efficient performance of
the Work and so as not to delay or interfere with Design-Builder’s performance
of its obligations under the Contract Documents.

4.1.2 Owner shall pay all reasonable costs incurred by Design-Builder for frost
removal so that winter construction can proceed. Such costs may include but are
not limited to, equipment costs, equipment rental costs, sheltering costs,
special material costs, fuel costs and associated labor costs. Owner
acknowledges and agrees that such costs are in addition to, and not included in,
the Contract Price, and that the payment of such costs, which shall be billed on
a weekly basis, shall not require the issuance of a Change Order or the
obtaining of any Owner approval prior to the issuance of invoices for such
costs.

4.2          Furnishing of Services and Information.

4.2.1 Prior to the issuance of the Notice to Proceed, at its own cost and
expense, Owner shall provide the following items to Design-Builder for
Design-Builder’s information and use and, all of which Design-Builder is
entitled to rely upon in performing the Work:

(a)                surveys describing the property, boundaries, topography and
reference points for use during construction, including existing service and
utility lines;

(b)               geotechnical studies describing subsurface conditions
including soil borings, and other surveys describing other latent or concealed
physical conditions at the Site;

(c)                                  temporary and permanent easements, zoning
and other requirements and encumbrances affecting land use, or necessary to
permit the proper design and construction of the Expansion Project and enable
Design-Builder to perform the Work;

15


--------------------------------------------------------------------------------


                                                                    

(d)                                 A legal description of the Site;

(e)                                  to the extent available, as-built and
record drawings of any existing structures at the Site, including modifications
since the original construction of the LSCP Plant; and

(f)                                    all environmental studies, reports and
impact statements describing the environmental conditions, including Hazardous
Conditions, in existence at the Site that have been conducted or performed.

4.2.2 Owner shall provide to Design-Builder all Owner’s deliverables under
Exhibit C pursuant to Owner’s Milestones. Such deliverables shall be provided,
at Owner’s own cost and expense, for Design-Builder’s information and use.
Design-Builder is entitled to rely upon such deliverables in performing the
Work.

4.2.3 Owner is responsible for securing and executing all necessary agreements
with adjacent land or property owners that are necessary to enable
Design-Builder to perform the Work and that have been identified and notified in
writing by Design-Builder to Owner prior to the Effective Date. Owner is further
responsible for all costs, including attorneys’ fees, incurred in securing these
necessary agreements.

4.3          Financial Information; Cooperation with Lenders; Failure to Obtain
Financial Closing. Design-Builder acknowledges that Owner is seeking financing
for the Expansion Project. Design-Builder agrees to cooperate with Owner in good
faith in order to satisfy the reasonable requirements of Owners’ financing
arrangements, including, where appropriate and reasonable, the execution and
delivery of documents or instruments necessary to accommodate the Financial
Closing. Owner agrees to pay all documented costs incurred by Design-Builder
incurred prior to and at Financial Closing, and thereafter during the term of
this Agreement, in connection with satisfying the requirements of Owners’
financing arrangements including all documented attorney’s fees. Design-Builder
and Owner also acknowledge that the Lenders, as a condition to providing
financing for the Expansion Plant, shall require Owner to provide the
Independent Engineer with certain reasonable participation and review rights
with respect to Design-Builder’s performance of the Work. Design-Builder
acknowledges and agrees that such reasonable participation and review rights
shall consist of the right to (i) enter the Site and inspect the Work upon
reasonable notice to Design-Builder; (ii) attend all start-up and testing
procedures; and (iii) review and approve such other items for which Owner is
required by Lenders to obtain the concurrence, opinion or a certificate of the
Independent Engineer or the Lenders pursuant to the Financing Documents which
items do not alter the rights or impose additional obligations on
Design-Builder. Nothing in this Section 4.3 shall be deemed to require
Design-Builder to agree to any amendments to this Agreement that would adversely
affect Design-Builder’s risks, rights or obligations under this Agreement. Upon
Financial Closing, Owner shall promptly provide to Design-Builder an officer’s
certificate certifying that Financial Closing has occurred and such Owner’s
officer’s certificate shall constitute evidence satisfactory to Design-Builder
that Owner has adequate funds available and committed to fulfill its obligations
under the Contract Documents for all purposes hereunder. Owner must provide such
officer’s certificate no later than sixty (60) days after the issuance of Notice
to Proceed.

16


--------------------------------------------------------------------------------


                                                                    

4.4          Owner’s Representative. Owner’s Representative, as set forth in
Section 16.1 hereof, shall be responsible for providing Owner-supplied
information and approvals in a timely manner to permit Design-Builder to fulfill
its obligations under the Contract Documents. Owner’s Representative shall also
provide Design-Builder with prompt notice if it observes any failure on the part
of Design-Builder to fulfill its contractual obligations, including any errors,
omissions or defects in the performance of the Work. Owner’s Representative
shall be vested with the authority to act on behalf of Owner and Design-Builder
shall be entitled to rely on written communication from Owner’s Representative
with respect to an Expansion Project matter.

4.5          Government Approvals and Permits. Owner shall obtain and pay for
all necessary Governmental Approvals required by Law, including permits,
approvals, licenses, government charges and inspection fees set forth in Exhibit
C and, to the extent identified as Owner’s responsibility, Exhibit G. Owner
shall provide reasonable assistance to Design-Builder in obtaining those
permits, approvals and licenses that are Design-Builder’s responsibility
pursuant to Exhibit G and Section 3.4.

4.6          Owner’s Separate Contractors. Owner is responsible for all work,
including such work listed on Exhibit C, performed on the Expansion Project or
at the Site by separate contractors under Owner’s control. Owner shall
contractually require its separate contractors to cooperate with, and coordinate
their activities so as not to interfere with, Design-Builder in order to enable
Design-Builder to timely complete the Work consistent with the Contract
Documents.

4.7           Security. Owner shall be responsible for Site security (including
fencing, alarm systems, security guarding services and the like) at all times
during the term of this Agreement to prevent vandalism, theft and danger to the
Expansion Plant, the Site, and personnel. Owner shall coordinate and supervise
ingress and egress from the Site so as to minimize disruption to the Work.

Article 5
Ownership of Work Product; Risk of Loss

5.1          Work Product. All drawings, specifications, calculations, data,
notes and other materials and documents, including electronic data furnished by
Design-Builder to Owner under this Agreement (“Work Product”) shall be
instruments of service and Design-Builder shall retain the ownership and
property interests therein, including the copyrights thereto.

5.2          Owner’s Limited License Upon Payment in Full. Upon Owner’s payment
in full for all Work performed under the Contract Documents, Design-Builder
shall grant Owner a limited license to use the Work Product in connection with
Owner’s occupancy, operation, maintenance and repair of the Expansion Plant.
Design-Builder acknowledges and agrees that the limited license to use the Work
Product granted hereby shall provide Owner sufficient rights in and to the Work
Product as shall be necessary for Owner to operate and maintain the Expansion
Plant and shall include any Pass Through Warranties in connection therewith. 
Design-Builder shall provide Owner with a copy of the plans of the Expansion
Plant, as built, (the “As Built Plans”) conditioned on Owner’s express
understanding that its use of the Work Product and its

17


--------------------------------------------------------------------------------


                                                                    

acceptance of the As Built Plans is at Owner’s sole risk and without liability
or legal exposure to Design-Builder or anyone working by or through
Design-Builder, including Design Consultants of any tier (collectively the
“Indemnified Parties”); provided, however, that any performance guarantees, and
warranties (of equipment or otherwise) shall remain in effect according to the
terms of this Agreement.

5.2.1 Design-Builder is utilizing certain proprietary property and information
of ICM in the design and construction of the Expansion Project, and
Design-Builder may incorporate proprietary property and information of ICM into
the Work Product. Owner’s use of the proprietary property and information of ICM
shall be governed by the terms and provisions of the ICM License Agreement, to
be executed by Owner and ICM in connection with the execution of this Agreement.
Owner shall be entitled to use the Work Product solely for purposes relating to
the Expansion Plant, but shall not be entitled to use the Work Product for any
other purposes whatsoever, including without limitation, expansion of the
Expansion Plant. Notwithstanding the foregoing sentence, Owner shall be entitled
to use the Work Product for the operation, maintenance and repair of the
Expansion Plant including the interconnection of, but not the design of, any
future expansions to the Expansion Plant. The limited license granted to Owner
under Sections 5.2, 5.3 or 5.4 to use the Work Product shall be limited by and
construed according to the same terms contained in the ICM License Agreement
attached hereto as Exhibit D and incorporated herein by reference thereto,
except (i) references in such ICM License Agreement to ICM and Proprietary
Property shall refer to Design-Builder and Work Product, respectively, (ii) the
Laws of the State of Minnesota shall govern such limited license, and (iii) the
dispute resolution provisions contained in Article 19 hereof shall apply to any
breach or threatened breach of Owner’s duties or obligations under such limited
license, except that Design-Builder shall have the right to seek injunctive
relief in a court of competent jurisdiction against Owner or its Representatives
for any such breach or threatened breach. This paragraph also applies to
Sections 5.3 and 5.4 below.

5.3          Owner’s Limited License Upon Owner’s Termination for Convenience or
Design-Builder’s Election to Terminate. If Owner terminates the Expansion
Project for its convenience as set forth in Section 15.3 hereof, or if
Design-Builder elects to terminate this Agreement in accordance with Section
15.5, Design-Builder shall, upon Owner’s payment in full of the amounts due
Design-Builder under this Agreement, grant Owner a limited license to use the
Work Product to complete the Expansion Plant and subsequently occupy, operate,
maintain and repair the Expansion Plant, subject to the following:

(a)                             Use of the Work Product is at Owner’s sole risk
without liability or legal exposure to any Indemnified Party; provided, however,
that any Pass Through Warranties regarding equipment or express warranties
regarding equipment provided by this Agreement shall remain in effect according
to their terms; and

(b)                            If the termination for convenience is by Owner in
accordance with Section 15.3 hereof, or if Design-Builder elects to terminate
this Agreement in accordance with Section 15.5, then Owner agrees to pay
Design-Builder the additional sum of One Million Two Hundred Fifty Thousand
Dollars ($1,250,000.00) as compensation for the limited right to use the Work
Product completed “as is” on the date of termination in accordance with this
Article 5.

18


--------------------------------------------------------------------------------


5.4          Owner’s Limited License Upon Design-Builder’s Default. If this
Agreement is terminated due to Design-Builder’s default pursuant to Section 15.2
and (i) it is adjudged that Design-Builder was in default, and (ii) Owner has
fully satisfied all of its obligations under the Contract Documents through the
time of Design-Builder’s default, then Design-Builder shall grant Owner a
limited license to use the Work Product in connection with Owner’s completion,
operation, maintenance, occupancy and repair of the Expansion Plant. This
limited license is conditioned on Owner’s express agreement that its use of the
Work Product is at Owner’s sole risk without liability or legal exposure to any
Indemnified Party; provided, however, that any Pass Through Warranties regarding
equipment or express warranties regarding equipment provided by this Agreement
shall remain in effect according to their terms. This limited license grants
Owner the ability to repair the Expansion Plant at Owner’s discretion.

5.5          Owner’s Indemnification for Use of Work Product. If Owner uses the
Work Product or Expansion Plant under any of the circumstances identified in
this Article 5, to the fullest extent allowed by Law, Owner shall defend,
indemnify and hold harmless the Indemnified Parties from and against any and all
claims, damages, liabilities, losses and expenses, including attorneys’ fees,
arising out of or resulting from the use of the Work Product and Expansion
Plant; provided, however, that any Pass Through Warranties regarding equipment
or express warranties regarding equipment provided by this Agreement shall
remain in effect according to their terms.

5.6          Risk of Loss. Design-Builder shall have no liability for a physical
loss of or damage to the Work unless such loss or damage is caused by the
willful misconduct or the negligence of Design-Builder or someone acting under
its direction or control. Design-Builder shall not be liable for physical loss
of or damage to the Work where such loss or damage is caused by the willful
misconduct or the negligence of Owner’s employees or third parties who are not
Subcontractors. Design-Builder shall have no liability for a physical loss of or
damage to the Work occurring after Final Completion. Design-Builder shall have
no liability for losses or damages for which insurance coverage under this
Agreement is available to Owner; in such circumstances, any liability for losses
and damages as described in this Section 5.6 shall be limited to losses or
damages which exceed insurance coverage available to the Owner without the
application of any reductions from such coverages due to deductible, retention
or retrospective premiums.

Article 6
Commencement and Completion of the Expansion Project

6.1          [Reserved].

6.2          Notice to Proceed; Commencement. The Work shall commence within
five (5) Days of Design-Builder’s receipt of Owner’s written valid notice to
proceed (“Notice to Proceed”) unless the Parties mutually agree otherwise in
writing. The Parties agree that a valid Owner’s Notice to Proceed cannot be
given until: (1) Owner has title to the real estate on which the Expansion
Project will be constructed; (2) the Phase I Site work required of Owner and a
sufficient portion of the Phase II Site work required of Owner, each as
described in Exhibits C and L, have been completed, at Design-Builder’s
reasonable determination, so as to permit

19


--------------------------------------------------------------------------------




Design-Builder to commence construction, and all relevant redline drawings for
such completed Phase I and Phase II Site work have been provided by Owner and
deemed adequate by Design-Builder; (3) the air permit(s) and/or other applicable
local, state or federal permits necessary so that construction can begin, as
listed on Exhibit G, have been obtained; (4) Owner demonstrates it has the
financial resources to construct the project and it appears reasonable that
Financial Closing and the issuance of an officer’s certificate pursuant to
Section 4.3 will occur within sixty (60) days of the issuance of Notice to
Proceed; (5) if applicable, Owner has executed a sales tax exemption certificate
and provided the same to Design-Builder; (6) Owner has provided the name of its
property/all-risk insurance carrier and the specific requirements for fire
protection; (7) Owner has provided an insurance certificate or copy of insurance
policy demonstrating that Owner has obtained builder’s risk insurance pursuant
to Section 17.4.3 hereof; and (8) Design-Builder provides Owner written
notification of its acceptance of the Notice to Proceed. Owner and
Design-Builder mutually agree that time is of the essence with respect to the
dates and times set forth in the Contract Documents. Design-Builder must receive
a valid Owner’s Notice to Proceed within one hundred and eighty (180) Days of
the Effective Date; otherwise, this Agreement may be terminated at
Design-Builder’s sole option. If Design-Builder chooses to terminate this
Agreement pursuant to its right under the immediately preceding sentence, then
Design-Builder shall have no further obligations hereunder.

6.2.1 Notice to Proceed shall be delivered by Owner to Design-Builder pursuant
to the notice requirements set forth in Section 21.7 hereof, with a copy to:

Fagen, Inc.

501 W. Highway 212
P. 0. Box 159

Granite Falls, MN 56241
Attention: Becky Dahl
Fax: (320) 564-5190

Within five (5) Days of receipt by Design-Builder of the Notice to Proceed,
Design-Builder shall deliver to Owner notice of either acceptance or denial of
the Notice to Proceed including the reasons for rejection, if applicable.

6.3          Expansion Project Start-Up and Testing. Owner shall provide, at
Owner’s cost, equipment, tools, instruments and materials necessary for Owner to
comply with its obligations under Exhibit C, raw materials, consumables and
personnel, necessary for start-up and testing of the Expansion Plant, and
Design-Builder shall provide supervision, standard and special test instruments,
tools, equipment and materials required to perform component and equipment
checkout and testing, initial start-up, operations supervision and corrective
maintenance of all permanent Expansion Plant equipment within the scope of the
Work. Notwithstanding the foregoing sentence, Design-Builder shall be
responsible for raw materials and consumables to the extent such amounts
provided by Owner are destroyed or damaged (as opposed to consumed in the
ordinary course of start-up and testing) by Design-Builder or its personnel
during start-up and testing. Design-Builder shall supervise and direct Owner’s
personnel who shall participate in the start-up activities with Design-Builder’s
personnel to become familiar with all aspects of the Expansion Plant. Owner and
the Independent Engineer may witness start-up and testing activities.
Performance testing will be conducted in accordance with the provisions of
Section 7.2 hereof

20


--------------------------------------------------------------------------------




6.4          Substantial Completion.

6.4.1 Substantial Completion of the entire Work shall be achieved no later than
Five Hundred and Forty-five (545) Days after the date of the Notice to Proceed,
subject to adjustment in accordance with the Contract Documents hereof (the
“Scheduled Substantial Completion Date”).

6.4.2 “Substantial Completion” shall be deemed to occur on the date on which the
Work is sufficiently complete so that Owner can occupy and use the Expansion
Plant for its intended purposes. Substantial Completion shall be attained at the
point in time when the Expansion Plant is ready to grind the first batch of corn
and begin operation for its intended use. No production is guaranteed on the
date of Substantial Completion.

6.4.3 Procedures. Design-Builder shall notify Owner in writing when it believes
Substantial Completion has been achieved with respect to the Work. Within five
(5) Days of Owner’s receipt of Design-Builder’s notice, Owner and Design-Builder
will jointly inspect such Work to verify that it is substantially complete in
accordance with the requirements of the Contract Documents. If such Work is
deemed substantially complete, Design-Builder shall prepare and issue a
“Certificate of Substantial Completion” for the Work that will set forth (i) the
date of Substantial Completion, (ii) the remaining items of Work that have to be
completed before Final Payment (“Punch List”), (iii) provisions (to the extent
not already provided in this Agreement) establishing Owner’s and
Design-Builder’s responsibility for the Expansion Project’s security,
maintenance, utilities and insurance pending Final Payment, and (iv) an
acknowledgment that warranties with respect to the Work commence on the date of
Substantial Completion, except as may otherwise be noted in the Certificate of
Substantial Completion. Upon Substantial Completion of the entire Work and
satisfaction of the Performance Guarantee Criteria listed in Exhibit A, Owner
shall release to Design-Builder all retained amounts less an amount equal to one
hundred and fifty percent (150%) of the reasonable value of all remaining or
incomplete items of Work as noted in the Certificate of Substantial Completion,
and less an amount equal to the value of any Subcontractor lien waivers not yet
obtained.

6.4.4 Early Completion Bonus. If Substantial Completion is attained within Five
Hundred Forty-five (545) Days after the date of the Notice to Proceed, Owner
shall pay Design-Builder at the time of Final Payment under Section 10.3 hereof
an early completion bonus (“Early Completion Bonus”) of Eight Thousand Dollars
($8,000.00) per Day for each Day that Substantial Completion occurred in advance
of said Five Hundred Forty-five (545) Days.

6.4.5 In all events, payment of said bonus, if applicable, at the time of Final
Payment is subject to release of funds by senior lender. If senior lender does
not allow release of funds at the time of Final Payment to pay said early
completion bonus in full, any unpaid balance shall be converted to an unsecured
promissory note payable by Owner to Design-Builder, accruing interest at ten
percent (10%) per annum. On each anniversary of the note, any unpaid accrued
interest shall be converted to principal and shall accrue interest as principal
thereafter. Owner shall pay said promissory note as soon as allowed by senior
lender; in any event, the note, plus accrued interest, shall be paid in full
before Owner pays or makes any distributions to or for

21


--------------------------------------------------------------------------------




the benefit of its owners (shareholders, members, partners, etc.). All payments
shall be applied first to accrued interest and then to principal.

6.5          Final Completion.

6.5.1 Final Completion of the Work shall be achieved within Ninety (90) Days
after the date of Substantial Completion (the “Final Completion Date”).

6.5.2 “Final Completion” shall be achieved when the Owner reasonably determines
that the following conditions have been met:

(a)                                  Substantial Completion has been achieved;

(b)                                 any outstanding amounts owed by
Design-Builder to Owner have been paid in
full;

(c)                                  the items identified on the Punch List have
been completed by Design-Builder; clean-up of the Site has been completed;

(d)                                 all permits required to have been obtained
by Design-Builder have been obtained; the information in Section 6.5.4 has been
provided to Owner;

(e)                                  release and waiver of all claims and liens
from Design-Builder and Subcontractors have been provided; and

(f)                                    the Performance Tests have been
successfully completed.

6.5.3 After receipt of a Final Application for Payment from Design-Builder,
Owner shall make Final Payment in accordance with Section 10.3, less an amount
equal to the value of any Subcontractor lien waivers not yet obtained.

6.5.4 At the time of submission of its Final Application for Payment,
Design-Builder shall provide the following information:

(a)             an affidavit that there are no claims, obligations or liens
outstanding or unsatisfied for labor, services, material, equipment, taxes or
other items performed, furnished or incurred for or in connection with the Work
which will in any way affect Owner’s interests;

(b)               a general release executed by Design-Builder waiving, upon
receipt of final payment by Design-Builder, all claims for payment, additional
compensation, or damages for delay, except those previously made to Owner in
writing and remaining unsettled at the time of Final Payment provided such
general release shall not waive defenses to claims that may be asserted by Owner
after payment or claims arising after payment;

(c)                                  consent of Design-Builder’s surety, if any,
to Final Payment; and

22


--------------------------------------------------------------------------------




(d)                                 a hard copy of the As Built Plans; provided,
however, that such plans will remain the Work Product of the Design-Builder and
subject in all respects to Article 5.

6.5.5 Upon making Final Payment, Owner waives all claims against Design-Builder
except claims relating to (i) Design-Builder’s failure to satisfy its payment
obligations, (ii) Design-Builder’s failure to complete the Work consistent with
the Contract Documents, including defects appearing within one (1) year after
Substantial Completion, and (iii) the terms of any warranties required by the
Contract Documents.

6.6       Post Completion Support. Adequate personnel to complete all Work
within the Contract Time(s) will be maintained on-Site by Design-Builder or a
Subcontractor until Final Completion has been achieved. In addition to
prosecuting the Work until Final Completion has been achieved, Design-Builder or
its Subcontractor will provide one (1) month of on-Site operational support for
Owner’s personnel after successful completion of the Performance Tests and, from
the date of Substantial Completion, will provide six (6) months of off-Site
technical and operating procedure support by telephone and other electronic data
transmission and communication.

Article 7
Performance Testing and Liquidated Damages

7.1          Performance Guarantee. The Design-Builder guarantees that the
Expansion Plant will meet the performance criteria listed in Exhibit A (the
“Performance Guarantee Criteria”) during a performance test conducted and
concluded pursuant to the terms hereof not later than Ninety (90) Days after the
date of Substantial Completion. If there is a performance shortfall,
Design-Builder will pay all design and construction costs associated with making
the necessary corrections. Design-Builder retains the right to use its sole
discretion in determining the method (which shall be in accordance with
generally accepted construction and design-build standards of the fuel ethanol
industry in the Midwest United States) to remedy any performance related issues.

7.2          Performance Testing.

7.2.1 The Design-Builder shall direct and supervise the tests and, if necessary,
the retests of the Expansion Plant using Design-Builder’s supervisory personnel
and the Air Emissions Tester shall conduct the air emissions test, in each case,
in accordance with the testing procedures set forth in Exhibit A (the
“Performance Tests”), to demonstrate, at a minimum, compliance with the
Performance Guarantee Criteria. Owner is responsible for obtaining Air Emissions
Tester and for ensuring Air Emissions Tester’s timely performance.
Design-Builder shall cooperate with the Air Emissions Tester to facilitate
performance of all air emissions tests. Design-Builder shall not be held
responsible for the actions of Owner’s employees and third parties involved in
the Performance Testing, including but not limited to Air Emissions Tester.

7.2.2 No later than thirty (30) Days prior to the earlier of the Scheduled
Substantial Completion Date or Substantial Completion, Design-Builder shall
provide to Owner for review a detailed testing plan for the Performance Tests
(other than for air emissions). Owner

23


--------------------------------------------------------------------------------




and Design-Builder shall agree upon a testing plan that shall be consistent with
the Performance Test Protocol contained in Exhibit A hereto. After such
agreement has been reached, Design-Builder shall notify the Owner five (5)
business days prior to the date Design-Builder intends to commence the
Performance Tests and shall notify the Owner upon commencement of the
Performance Tests. Owner and Independent Engineer each have the right to witness
all testing, including the Performance Tests and any equipment testing, whether
at the Site or at the Subcontractor’s or equipment supplier’s premises during
the course of this Agreement. Notwithstanding the foregoing sentence, Owner
shall bear the costs of providing a witness to any such testing and all such
witnesses shall comply at all times with Design-Builder’s, Subcontractor’s or
equipment supplier’s safety and security procedures and other reasonable
requirements, and otherwise conduct themselves in a manner that does not
interfere with Design-Builder’s, Subcontractor’s or equipment supplier’s
activities or operations.

7.2.3 Design-Builder shall provide to Owner a Performance Test report (excluding
results from air emissions testing), including all applicable test data,
calculations and certificates indicating the results of the Performance Tests
and, within five (5) business days of Owner’s receipt of such results, Owner and
Design-Builder will jointly inspect such Work and review the results of the
Performance Tests to verify that the Performance Guarantee Criteria have been
met. If Owner reasonably determines that the Performance Guarantee Criteria have
not been met, Owner shall notify Design-Builder the reasons why Owner determined
that the Performance Guarantee Criteria have not been met and Design-Builder
shall promptly take such action or perform such additional work as will achieve
the Performance Guarantee Criteria and shall issue to the Owner another notice
in accordance with Section 7.2.2; provided however that if the notice relates to
a retest, the notice may be provided no less than two (2) business days prior to
the Performance Tests. Such procedure shall be repeated as necessary until Owner
verifies that the Performance Guarantee Criteria have been met.

7.2.4 If Owner, for whatever reason, including without limitation, Owner’s
failure to perform maintenance or provide supplies necessary for start-up,
testing, and demonstration of the Performance Guarantee Criteria for the
Expansion Plant, prevents Design-Builder from demonstrating the Performance
Guarantee Criteria within thirty (30) Days of Design-Builder’s notice that the
Expansion Plant is ready for Performance Testing, then Design-Builder shall be
excused from demonstrating compliance with the Performance Guarantee Criteria
during such period of time that Design-Builder is prevented from demonstrating
Little Sioux Corn Processors, LP compliance with the Performance Guarantee
Criteria; provided however that Design-Builder will be deemed to have fulfilled
all of its obligations to demonstrate that the Expansion Plant meets the
Performance Guarantee Criteria should such period of time during which
Design-Builder is prevented from demonstrating the Performance Criteria exceed
thirty (30) Days or extend ninety (90) days beyond Substantial Completion.

7.3          Liquidated Damages. Design-Builder understands that if Final
Completion is not attained by the Final Completion Date, Owner will suffer
damages which are difficult to determine and accurately specify. Design-Builder
agrees that if Final Completion is not attained by the end of the Final
Completion Date, Design-Builder shall pay Owner Eight Thousand Dollars
($8,000.00) as liquidated damages, and not as a penalty, for each Day that Final
Completion extends beyond the Final Completion Date. Owner, at its discretion,
may elect to offset any such liquidated damages from any retainage. Liquidated
damages shall be paid by

24


--------------------------------------------------------------------------------




Design-Builder by the fifteenth (15th) Day of the month following the month in
which the liquidated damages were incurred. The liquidated damages provided
herein shall be in lieu of all liability for any and all extra costs, losses,
loss of profits, expenses, claims, penalties and any other damages, whether
special or consequential, and of whatsoever nature incurred by Owner which are
occasioned solely by any delay in achieving Final Completion.

7.3.1 Maximum Liquidated Damages. Design-Builder’s liability for liquidated
damages under Section 7.3.1 shall be capped at and shall not exceed One Million
Dollars ($1,000,000.00).

7.3.2 Design-Builder shall not be liable for liquidated damages during any
period of time for which an extension of the Scheduled Substantial Completion
Date and/or Final Completion Date is available pursuant to Article 12.

7.4          Bonds and Other Performance Security.

7.4.1 On or prior to the date of Financial Closing, if requested by Owner, the
Design-Builder shall deliver to Owner a bond substantially in the form attached
as Exhibit H (the “Performance Bond”) in an initial amount equivalent to the
Contract Price. Owner shall pay on the date of Financial Closing all costs of
obtaining such bond, plus pay Design-Builder a fee of seven and one half percent
(7.5%) for obtaining such bond, such fee to be calculated by multiplying seven
and one half percent (7.5%) times the cost of the Performance Bond. Any amounts
payable to the surety due to Design-Builder’s default under this Agreement or
the Performance Bond shall be for the account of Design-Builder.

(a)                                  Design-Builder shall post additional bonds
or security (which must be in form and substance satisfactory to Owner and the
Lenders) or shall increase the amount of the Performance Bond by the amount of
any increases to the Contract Price; provided, however, that Owner shall pay all
costs of obtaining such bonds or security, plus pay Design-Builder a fee of
seven and one half percent (7.5%) for obtaining such bonds or security, such fee
to be calculated by multiplying seven and one half percent (7.5%) times the cost
of the bonds or security.

(b)                                 The Performance Bond shall secure the
Design-Builder’s obligations to complete
the Work in accordance with this Agreement.

7.4.2 On or prior to the date of Financial Closing, if requested by Owner, the
Design-Builder shall deliver to Owner a bond substantially in the form attached
as Exhibit I (the “Payment Bond”) in an initial amount equivalent to the
Contract Price. Owner shall pay on the date of Financial Closing all costs of
obtaining such bond, plus pay Design-Builder a fee of seven and one half percent
(7.5%) for obtaining such bond, such fee to be calculated by multiplying seven
and one half percent (7.5%) times the cost of the Payment Bond but any amounts
payable to the surety due to Design-Builder’s default under this Agreement or
the Payment Bond shall be for the account of Design-Builder.

(a)                                  Design-Builder shall post additional bonds
or security (which must be in form and substance reasonably satisfactory to
Owner and the Lenders) or shall increase the

25


--------------------------------------------------------------------------------




amount of the Payment Bond by the amount of any increase to the Contract Price.

(b)                                 The Payment Bond shall secure the
Design-Builder’s obligations to pay its Subcontractors, vendors and suppliers.

(c)                                       The Payment Bond shall provide the
conditions upon which Subcontractors, vendors and suppliers may draw upon such
Payment Bond following Design-Builder’s failure to pay amounts due such
Subcontractors, vendors and suppliers.

Article 8
Warranties

8.1          Design-Builder Warranty. Design-Builder warrants to Owner that the
construction, including all materials and equipment furnished as part of the
construction, shall be new, of good quality, in conformance with the Contract
Documents and all Legal Requirements, free of defects in materials and
workmanship. Design-Builder’s warranty obligation excludes defects caused by
abuse, alterations, or failure to maintain the Work by persons other than
Design-Builder or anyone for whose acts Design-Builder may be liable. Nothing in
this warranty is intended to limit any Manufacturer’s Warranty which provides
Owner with greater warranty rights than set forth in this Section 8.1 or the
Contract Documents. Design-Builder will provide to Owner all manufacturers’ and
Subcontractors’ warranties upon the earlier of Substantial Completion or
termination of this Agreement. Owner’s failure to comply with all Operating
Procedures shall void those guarantees, representations and warranties, whether
expressed or implied, that were given by Design-Builder to Owner, concerning the
performance of the Expansion Plant that are reasonably determined by
Design-Builder to be affected by such failure. If Design-Builder reasonably
determines that all damage caused by such failure can be repaired and Owner
makes all repairs needed to correct such damage, as reasonably determined by
Design-Builder, all guarantees, representations and warranties shall be
reinstated for the remaining term thereof, if any, from the date of the repair.

8.2          Correction of Defective Work.

8.2.1 Design-Builder agrees to correct any Work that is found to not be in
conformance with the Contract Documents, including that part of the Work subject
to Section 8.1, within a period of one (1) year from the date of Substantial
Completion of the Work; provided that Owner must report such non-conformance
within seven (7) days of the date that Owner becomes aware of such failure or
non-conformance or the date Owner should have become aware of such failure or
non-conformance, whichever is earlier, and that such one (1)-year period shall
be extended one (1) Day for any part of the Work that is found to be not in
conformance with the Contract Documents for each Day that such part of the Work
is not operating in conformity with the Contract Documents, including any time
during which any part of the Work is repaired or replaced pursuant to this
Article 8.

8.2.2 Design-Builder shall, within seven (7) Days of receipt of written notice
from Owner that the Work is not in conformance with the Contract Documents, take
meaningful steps to commence correction of such nonconforming Work, including
the correction, removal or replacement of the nonconforming Work and correction
or replacement of any Work damaged

26


--------------------------------------------------------------------------------




by such nonconforming Work. If Design-Builder fails to commence the necessary
steps within such seven (7) Day period or fails to continue to perform such
steps through completion, Owner, in addition to any other remedies provided
under the Contract Documents, may provide Design-Builder with written notice
that Owner will commence or assume correction of such nonconforming Work and
repair of such damaged Work with its own resources. If, following such written
notice, Owner performs such corrective and repair Work, Design-Builder shall be
responsible for all reasonable costs incurred by Owner in performing the
correction. If the non­conforming Work creates an emergency requiring an
immediate response, the seven (7) Day periods identified herein shall be
inapplicable and Design-Builder shall immediately correct, remove, or replace
the non-conforming Work.

8.3          Warranty Period Not Limitation to Owner’s Rights. The one (1)-year
period referenced in Section 8.2 above applies only to Design-Builder’s
obligation to correct nonconforming Work and is not intended to constitute a
period of limitations for any other rights or remedies Owner may have regarding
Design-Builder’s other obligations under the Contract Documents.

Article 9
Contract Price

9.1          Contract Price. As full consideration to Design-Builder for full
and complete performance of the Work and all costs incurred in connection
therewith, Owner shall pay Design-Builder in accordance with the terms of
Article 10, the sum of Forty-seven Million Eight Hundred Sixty Thousand Dollars
($47,860,000.00) (“Contract Price”), subject to adjustments made in accordance
with Articles 12.4 and 13. The Contract Price does not include the
water-pretreatment system and the fire protection system which shall be provided
by Fagen pursuant to a separate side-letter agreement executed by Owner and
Design-Builder at Design-Builder’s standard time plus material rates during the
relevant time period and at the relevant locale. Owner acknowledges that it has
taken no action which would impose a union labor or prevailing wage requirement
on Design-Builder, Owner or the Expansion Project. The Parties acknowledge and
agree that if after the date hereof, action by Owner, a change in Applicable Law
or a Governmental Authority acting pursuant to a change in Applicable Law shall
require Design-Builder to employ union labor or compensate labor at prevailing
wages, the Contract Price shall be adjusted upwards to include any increased
costs associated with such labor or wages. Such adjustments shall include, but
not be limited to, increased labor, subcontractor, and material and equipment
costs resulting from any union or prevailing wage requirement; provided,
however, that if an option is made available to either employ union labor, or to
compensate labor at prevailing wages, such option shall be at Design-Builder’s
sole discretion and that if such option is executed by Owner without
Design-Builder’s agreement, Design-Builder shall have the right to terminate
this agreement and shall be entitled to compensation pursuant to Section 15.3.1
hereof.

9.2          Effect of Construction Cost Index Increase on Contract Price. If
between the Effective Date and the date on which a Notice to Proceed is given to
Design-Builder the Construction Cost Index published by Engineering News-Record
Magazine (“CCI”) increases over the Baseline Index established in Section 9.2.1,
Design-Builder shall notify Owner in writing that it is adjusting the Contract
Price.

27


--------------------------------------------------------------------------------




9.2.1       The Baseline Index for this Agreement shall be 7722.66 (August 2006)
(“Baseline Index”).

9.2.2 In the event that the CCI as of the date on which the Notice to Proceed is
given increases over the Baseline Index, the Contract Price shall be increased
by a percentage amount equal to the percentage increase in CCI.

Article 10
Payment Procedures

10.1        Payment at Financial Closing. As part of the Contract Price, Owner
shall pay Design-Builder Two Million Five Hundred Thousand Dollars
($2,500,000.00), as a mobilization fee, as soon as allowed by its organizational
documents and any other agreements or Laws and at the latest, at the earlier to
occur Financial Closing or the issuance of a Notice to Proceed. Said Two Million
Five Hundred Thousand Dollars ($2,500,000.00) mobilization fee payment shall be
subject to retainage as provided by Section 10.2.7.

10.2        Progress Payments.

10.2.1 Application for Payment. Following the issuance of Notice to Proceed
pursuant to Section 6.2, Design Builder shall submit to Owner, on or before the
twenty-fifth (25th) Day of each month, its request for payment for all Work
performed and not paid for during the previous Pay Period (the “Application for
Payment”). The Application for Payment shall be substantially in the form
attached hereto as Exhibit M. Design-Builder shall submit to Owner, along with
each Application for Payment, signed lien waivers, substantially in the form
attached hereto as Exhibit N, from Design-Builder, Subcontractors and suppliers
for the Work included in the Application for Payment submitted for the
immediately preceding Pay Period and for which payment has been received.

10.2.2 The Application for Payment shall constitute Design-Builder’s
representation that the Work has been performed consistent with the Contract
Documents and has progressed to the point indicated in the Application for
Payment. The Parties agree that the work completed at the Site, the comparison
of the Application for Payment against the work schedule, and the Schedule of
Values shall provide sufficient substantiation of the accuracy of the
Application for Payment and that no additional documentation will be provided to
Owner in support of an Application for Payment. Title to the Work, including
Work reflected in an Application for Payment which is in process, is in transit,
is in storage, or has been incorporated into the Site, shall pass to Owner free
and clear of all claims, liens, encumbrances, and security interests upon
Design-Builder’s receipt of payment therefor.

10.2.3 Within fifteen (15) Days after Owner’s receipt of each Application for
Payment, Owner shall pay Design-Builder all amounts properly due, but in each
case less the total of payments previously made, and less amounts properly
withheld under this Agreement.

10.2.4 The Application for Payment may request payment for equipment and
materials not yet incorporated into the Expansion Project; provided that (i)
Owner is satisfied that the equipment and materials are suitably stored at
either the Site or another acceptable

28


--------------------------------------------------------------------------------




location, (ii) the equipment and materials are protected by suitable insurance,
and (iii) upon payment, Owner will receive the equipment and materials free and
clear of all liens and encumbrances except for liens of the Lenders and other
liens and encumbrances permitted under the Financing Documents.

10.2.5 Schedule of Values. The schedule of values attached hereto as Exhibit E
(the “Schedule of Values”) (i) subdivides the Work into its respective parts,
(ii) includes values for all items comprising the Work, and (iii) serves as the
basis for monthly progress payments made to Design-Builder throughout the Work.

10.2.6 Withholding of Payments. On or before the date set forth in Section
10.2.3, Owner shall pay Design-Builder all amounts properly due. If Owner
determines that Design-Builder is not entitled to all or part of an Application
for Payment, it will notify Design-Builder in writing at least ten (10) Days
prior to the date payment is due. The notice shall indicate the specific amounts
Owner intends to withhold, the reasons and contractual basis for the
withholding, and the specific measures Design-Builder must take to rectify
Owner’s concerns. Design-Builder and Owner will attempt to resolve Owner’s
concerns prior to the date payment is due. If the Parties cannot resolve such
concerns, Design-Builder may pursue its rights under the Contract Documents,
including those under Article 19. Notwithstanding anything to the contrary in
the Contract Documents, Owner shall pay Design-Builder all undisputed amounts in
an Application for Payment within the times required by the Agreement.

10.2.7 Retainage on Progress Payments. Owner will retain five percent (5%) of
each payment. Notwithstanding the foregoing, the maximum retainage set forth
herein shall increase if the Contract Price is increased pursuant to Section 9.2
of this Agreement such that the maximum retainage will equal five percent (5%)
of the Contract Price as adjusted. Owner will also reasonably consider reducing
retainage for Subcontractors completing their work early in the Expansion
Project. Upon Substantial Completion of the Work pursuant to Section 6.4, Owner
shall release to Design-Builder all retained amounts less an amount equal to one
hundred and fifty percent (150%) of the reasonable value of all remaining or
incomplete items of Work and less an amount equal to the value of any
Subcontractor lien waivers not yet obtained, as noted in the Certificate of
Substantial Completion, provided that such payment shall only be made if
Design-Builder has met the Performance Guarantee Criteria listed in Exhibit A.

10.3        Final Payment. Design-Builder shall deliver to Owner a request for
final payment (the “Final Application for Payment”) when Final Completion has
been achieved in accordance with Section 6.5. Owner shall make final payment
within thirty (30) Days after Owner’s receipt of the Final Application for
Payment (“Final Payment”).

10.4        Failure to Pay Amounts Due.

10.4.1 Interest. Payments which are due and unpaid by Owner to Design-Builder,
whether progress payments or Final Payment, shall bear interest commencing on
the date payment is due at the rate of Eighteen Percent (18%) per annum, or the
maximum rate allowed by Law.

10.4.2 Right to Suspend Work. If Owner fails to pay Design-Builder any

29


--------------------------------------------------------------------------------




undisputed amount that becomes due, Design-Builder, in addition to all other
remedies provided in the Contract Documents, may stop Work pursuant to Section
15.4 hereof. All payments properly due and unpaid shall bear interest at the
rate set forth in Section 10.4.1.

10.4.3 Failure to Make Final Payment. Owner’s failure to make Final Payment
pursuant to section 10.3 hereof shall void any and all warranties, whether
express or implied, provided by Design-Builder pursuant to this Agreement.

10.5        Design-Builder’s Payment Obligations. Design-Builder will pay Design
Consultants and Subcontractors, in accordance with its contractual obligations
to such parties, all the amounts Design-Builder has received from Owner on
account of their work. Design-Builder will impose similar requirements on Design
Consultants and Subcontractors to pay those parties with whom they have
contracted. Design-Builder will indemnify and defend Owner against any claims
for payment and mechanic’s liens as set forth in Section 14.2 hereof.

10.6        Record Keeping and Finance Controls. With respect to changes in the
Work performed on a cost basis by Design-Builder pursuant to the Contract
Documents, Design-Builder shall keep full and detailed accounts and exercise
such controls as may be necessary for proper financial management, using
accounting and control systems in accordance with generally accepted accounting
principles and as may be provided in the Contract Documents. During the
performance of the Work and for a period of three (3) years after Final Payment,
Owner and Owner’s accountants shall be afforded access from time to time, upon
reasonable notice, to Design-Builder’s records, books, correspondence, receipts,
subcontracts, purchase orders, vouchers, memoranda and other data relating to
changes in the Work performed on a cost basis in accordance with the Contract
Documents, all of which Design-Builder shall preserve for a period of three (3)
years after Final Payment.

Article 11
Hazardous Conditions and Differing Site Conditions

11.1        Hazardous Conditions.

11.1.1 Unless otherwise expressly provided in the Contract Documents to be part
of the Work, Design-Builder is not responsible for any Hazardous Conditions
encountered at the Site. Upon encountering any Hazardous Conditions,
Design-Builder will stop Work immediately in the affected area and as promptly
as practicable notify Owner and, if Design-Builder is specifically required to
do so by Legal Requirements, all Governmental Authorities having jurisdiction
over the Expansion Project or Site. Design-Builder shall not remove, remediate
or handle in any way (except in case of emergency) any Hazardous Conditions
encountered at the Site without prior written approval of Owner.

11.1.2 Upon receiving notice of the presence of suspected Hazardous Conditions,
Owner shall take the necessary measures required to ensure that the Hazardous
Conditions are remediated or rendered harmless. Such necessary measures shall
include Owner retaining Qualified Independent Experts to (i) ascertain whether
Hazardous Conditions have actually been encountered, and, if they have been
encountered, (ii) prescribe the remedial measures that Owner is required under
applicable Legal Requirements to take with respect to such Hazardous

30


--------------------------------------------------------------------------------




Conditions in order for the Work to proceed. Owner’s choice of such Qualified
Independent Experts shall be subject to the prior approval of Design-Builder,
which approval shall not be unreasonably withheld or delayed.

11.1.3 Design-Builder shall be obligated to resume Work at the affected area of
the Expansion Project only after Owner’s Qualified Independent Expert provides
it with written certification that (i) the Hazardous Conditions have been
removed or rendered harmless, and (ii) all necessary approvals have been
obtained from all government entities having jurisdiction over the Expansion
Project or Site and a remediation plan has been undertaken permitting the Work
to proceed.

11.1.4 Design-Builder will be entitled, in accordance with this Article 11, to
an adjustment in its Contract Price and/or Contract Time(s) to the extent
Design-Builder’s cost and/or time of performance have been adversely impacted by
the presence of Hazardous Conditions, provided that such Hazardous Materials
were not introduced to the Site by Design-Builder, Subcontractors or anyone for
whose acts they may be liable.

11.1.5 To the fullest extent permitted by Law, Owner shall indemnify, defend and
hold harmless Design-Builder, Design Consultants, Subcontractors, anyone
employed directly or indirectly for any of them, and their officers, directors,
employees and agents, from and against any and all claims, losses, damages,
liabilities and expenses, including attorneys’ fees and expenses, arising out of
or resulting from the presence, removal or remediation of Hazardous Conditions
at the Site.

11.1.6 Notwithstanding the preceding provisions of this Section 11.1, Owner is
not responsible for Hazardous Conditions introduced to the Site by
Design-Builder, Subcontractors or anyone for whose acts they may be liable.
Design-Builder shall indemnify, Defend and hold harmless Owner and Owner’s
officers, directors, employees and agents from and against all claims, losses,
damages, liabilities and expenses, including attorneys’ fees and expenses,
arising out of or resulting from those Hazardous Conditions introduced to the
Site by Design-Builder, Subcontractors or anyone for whose acts they may be
liable.

11.2        Differing Site Conditions; Inspection.

11.2.1 Concealed or latent physical conditions or subsurface conditions at the
Site that (i) differ from the conditions indicated in the Contract Documents, or
(ii) are of an unusual nature, differing from the conditions ordinarily
encountered and generally recognized as inherent in the Work are collectively
referred to herein as “Differing Site Conditions.” If Design-Builder encounters
a Differing Site Condition, Design-Builder will be entitled to an adjustment in
the Contract Price and/or Contract Time(s) to the extent Design-Builder’s cost
and/or time of performance are adversely impacted by the Differing Site
Condition.

11.2.2 Upon encountering a Differing Site Condition, Design-Builder shall
provide prompt written notice to Owner of such condition, which notice shall not
be later than fourteen (14) business days after such condition has been
encountered. Design-Builder shall, to the extent reasonably possible, provide
such notice before the Differing Site Condition has been substantially disturbed
or altered.

31


--------------------------------------------------------------------------------




Article 12
Force Majeure; Change in Legal Requirements

12.1        Force Majeure Event. A force majeure event shall mean a cause or
event beyond the reasonable control of, and without the fault or negligence of a
Party claiming Force Majeure, including, without limitation, an emergency,
floods, earthquakes, hurricanes, tornadoes, adverse weather conditions not
reasonably anticipated or acts of God; sabotage; vandalism beyond that which
could reasonably be prevented by a Party claiming Force Majeure; terrorism; war;
riots; fire; explosion; blockades; insurrection; strike; slow down or labor
disruptions (even if such difficulties could be resolved by conceding to the
demands of a labor group); economic hardship or delay in the delivery of
materials or equipment that is beyond the control of a Party claiming Force
Majeure, and action or failure to take action by any Governmental Authority
after the Effective Date (including the adoption or change in any rule or
regulation or environmental constraints lawfully imposed by such Governmental
Authority), but only if such requirements, actions, or failures to act prevent
or delay performance; and inability, despite due diligence, to obtain any
licenses, permits, or approvals required by any Governmental Authority (any such
event, a “Force Majeure Event”).

12.2        Effect of Force Majeure Event. Neither Party shall be considered in
default in the performance of any of the obligations contained in the Contract
Documents, except for the Owners or the Design-Builder’s obligations to pay
money (including but not limited to, Progress Payments and payments of
liquidated damages which become due and payable with respect to the period prior
to the occurrence of the Force Majeure Event), when and to the extent the
failure of performance shall be caused by a Force Majeure Event. If either Party
is rendered wholly or partly unable to perform its obligations under the
Contract Documents because of a Force Majeure Event, such Party will be excused
from performance affected by the Force Majeure Event to the extent and for the
period of time so affected; provided that:

(a)                                  the nonperforming Party, within forty-eight
(48) hours after the nonperforming Party actually becomes aware of the
occurrence and impact of the Force Majeure Event, gives the other Party written
notice describing the event or circumstance in detail, including an estimation
of its expected duration and probable impact on the performance of the affected
Party’s obligations hereunder, and continues to furnish timely regular reports
with respect thereto during the continuation of and upon the termination of the
Force Majeure Event;

(b)                                 the suspension of performance is of no
greater scope and of no longer duration than is reasonably required by the Force
Majeure Event;

(c)                                  the obligations of either Party that arose
before the occurrence causing the suspension of performance and the performance
that is not prevented by the occurrence, shall not be excused as a result of
such occurrence;

(d)                                 the nonperforming Party uses its best
efforts to remedy its inability to perform and mitigate the effect of such event
and resumes its performance at the earliest

32


--------------------------------------------------------------------------------




practical time after cessation of such occurrence or until such time that
performance is practicable;

(e)                                  when the nonperforming Party is able to
resume performance of its obligations under the Contract Documents, that Party
shall give the other Party written notice to that effect; and

(f)                                    Design-Builder shall be entitled to a Day
for Day time extension for those events set forth in Section 12.1 to the extent
the occurrence of such event delayed Design-Builder’s performance of its
obligations under this Agreement.

12.3        Change in Legal Requirements. The Contract Price and/or the Contract
Time(s) shall be adjusted to compensate Design-Builder for the effects of any
changes to the Legal Requirements that occur after the date of this Agreement
and as a result of such change, the performance of the Work is adversely
affected. Such effects may include, without limitation, revisions Design-Builder
is required to make to the Construction Documents because of changes in Legal
Requirements.

12.4        Time Impact And Availability. If the Design-Builder is delayed at
any time in the commencement or progress of the Work due to a delay in the
delivery of, or unavailability of, essential materials or labor to the Project
as a result of a significant industry-wide economic fluctuation or disruption
beyond the control of and without the fault of the Design-Builder or its
Subcontractors which is experienced or expected to be experienced by certain
markets providing essential materials and equipment to the Project during the
performance of the Work and such economic fluctuation or disruption adversely
impacts the price, availability, and delivery timeframes of essential materials,
equipment, or labor (such event an “Industry-Wide  Disruption”), the
Design-Builder shall be entitled to an equitable extension of the Contract
Time(s) on a day-for-day basis equal to such delay. The Owner and Design-Builder
shall undertake reasonable steps to mitigate the effect of such delays.
Notwithstanding any other provision to the contrary, the Design-Builder shall
not be liable to the Owner for any expenses, losses or damages arising from a
delay, or unavailability of essential materials or labor to the Project as a
result of an Industry-Wide Disruption.

Article 13
Changes to the Contract Price and Scheduled Completion Dates

13.1        Change Orders.

13.1.1 A change order (“Change Order”) is a written instrument issued after
execution of this Agreement signed by Owner and Design-Builder, stating their
agreement upon all of the following:

(a)                                  the scope of the change in the Work;

(b)                                 the amount of the adjustment to the Contract
Price; and

(c)                                  the extent of the adjustment to the
Contract Time(s).

 

33


--------------------------------------------------------------------------------


13.1.2 All changes in the Work authorized by an applicable Change Order shall be
performed under the applicable conditions of the Contract Documents. Owner and
Design-Builder shall negotiate in good faith and as expeditiously as possible
the appropriate adjustments for such changes. Prior to incurring any costs with
respect to estimating services, design services and any other services involved
in the preparation of the proposed revisions to the Contract Documents,
Design-Builder must obtain the written approval of Owner for such costs.

13.1.3 If Owner requests a proposal for a change in the Work from Design-Builder
and subsequently elects not to proceed with the change, a Change Order shall be
issued to reimburse Design-Builder for reasonable costs incurred for estimating
services, design services and any other services involved in the preparation of
proposed revisions to the Contract Documents; provided that such costs were
previously approved by Owner pursuant to Section 13.1.2.

13.2        Contract Price Adjustments.

13.2.1 The increase or decrease in Contract Price resulting from a change in the
Work shall be a mutually accepted lump sum, properly itemized and supported by
sufficient substantiating data to permit evaluation by Owner.

13.2.2 If Owner and Design-Builder disagree upon whether Design-Builder is
entitled to be paid for any services required by Owner, or if there are any
other disagreements over the scope of Work or proposed changes to the Work,
Owner and Design-Builder shall resolve the disagreement pursuant to Article 19
hereof. As part of the negotiation process, Design-Builder shall furnish Owner
with a good faith estimate of the costs to perform the disputed services in
accordance with Owner’s interpretations. If the Parties are unable to agree and
Owner expects Design-Builder to perform the services in accordance with Owner’s
interpretations, Design-Builder shall proceed to perform the disputed services,
conditioned upon Owner issuing a written order to Design-Builder (i) directing
Design-Builder to proceed, and (ii) specifying Owner’s interpretation of the
services that are to be performed. If this occurs, Design-Builder shall be
entitled to submit in its Applications for Payment an amount equal to fifty
percent (50%) of its reasonable estimated direct cost to perform the services,
and Owner agrees to pay such amounts, with the express understanding that (x)
such payment by Owner does not prejudice Owner’s right to argue that it has no
responsibility to pay for such services, and (y) receipt of such payment by
Design-Builder does not prejudice Design-Builder’s right to seek full payment of
the disputed services if Owner’s order is deemed to be a change to the Work.

13.3        Emergencies. In any emergency affecting the safety of persons and/or
property, Design-Builder shall act, at its discretion, to prevent threatened
damage, injury or loss and shall notify the Owner as soon as practicable and in
any event within forty-eight (48) hours after Design-Builder becomes aware of
the emergency. The notice to Owner shall describe the emergency in detail,
including a reasonable estimation of its expected duration and impact, if any,
on the performance of Design-Builder’s obligations hereunder. Any change in the
Contract Price and/or the Contract Time(s) on account of emergency work shall be
determined as provided in this Article 13.

34


--------------------------------------------------------------------------------




13.4        Contract Time Adjustment. Design-Builder shall be entitled to an
extension of the Contract Time(s) to the extent the LSCP Plant is unable to
operate as expected not due to any act or omission of the Design-Builder.

13.5        Failure to Complete Owner’s Milestones. The dates when Owner’s
obligations are required to be completed to enable Design-Builder to achieve the
contract time(s) are identified in Table 2 in Exhibit C (“Owner’s Milestones”).
The Contract Time(s) shall be revised to provide a Day-for-Day extension of the
Contract Time(s) for completion of the Work for each full Day during which Owner
fails to timely complete its obligations pursuant to the Owner’s Milestones. In
the event of Owner’s failure to timely complete its obligations pursuant to
Owner’s Milestones results in the extension of the Contract Time(s), the
Contract Price shall be adjusted to compensate Design-Builder for the effects,
if any, of such change.

Article 14
Indemnity

14.1        Tax Claim Indemnification. If, in accordance with Owner’s direction,
an exemption for all or part of the Work is claimed for taxes, Owner shall
indemnify, defend and hold harmless Design-Builder (and its officers, directors,
agents, successors and assigns) from and against any and all damages claims,
costs, losses liabilities, and expenses (including penalties, interest, fines,
taxes of any kind, attorneys’ fees, accountants and other professional fees and
associated expenses or costs incurred by Design-Builder in connection with or as
a result of any action taken by Design-Builder in accordance with Owner’s
directive.

14.2        Payment Claim Indemnification. To the extent Design-Builder has
received payment for the Work, Design-Builder shall indemnify, defend and hold
harmless Owner Indemnified Parties from any claims or mechanic’s liens brought
against Owner Indemnified Parties or against the Expansion Project as a result
of the failure of Design-Builder, or those for whose acts it is responsible, to
pay for any services, materials, labor, equipment, taxes or other items or
obligations furnished or incurred for or in connection with the Work. Within
three (3) business days of receiving written notice from Owner that such a claim
or mechanic’s lien has been filed, Design-Builder shall commence to take the
steps necessary to discharge such claim or lien.

14.3        Design-Builder’s General Indemnification.

14.3.1 Design-Builder, to the fullest extent permitted by Law, shall indemnify,
hold harmless and defend Owner, Lenders, Lenders’ Agent, and their successors,
assigns, officers, directors, employees and agents (“Owner Indemnified Parties”)
from and against any and all losses, costs, damages, injuries, liabilities,
claims, demands, penalties, interest and causes of action, including without
limitation attorney’s fees (collectively, the “Damages”) for bodily injury,
sickness or death, and property damage or destruction (other than to the Work
itself) to the extent resulting from the negligent or intentionally wrongful
acts or omissions of Design-Builder, Design Consultants, Subcontractors, anyone
employed directly or indirectly by any of them or anyone for whose acts any of
them may be liable.

14.3.2 If an employee of Design-Builder, Design Consultants, Subcontractors,

35


--------------------------------------------------------------------------------




anyone employed directly or indirectly by any of them or anyone for whose acts
any of them may be liable has a claim against Owner Indemnified Parties,
Design-Builder’s indemnity obligation set forth in Section 14.3.1 above shall
not be limited by any limitation on the amount of damages, compensation or
benefits payable by or for Design-Builder, Design Consultants, Subcontractors,
or other entity under any employee benefit acts, including workers’ compensation
or disability acts.

14.3.3 Without limiting the generality of Section 14.3.1 hereof, Design-Builder
shall fully indemnify, save harmless and defend the Owner Indemnified Parties
from and against any and all Damages in favor of any Governmental Authority or
other third party to the extent caused by (a) failure of Design-Builder or any
Subcontractor to comply with Legal Requirements as required by this Agreement,
or (b) failure of Design-Builder or any Subcontractor to properly administer and
pay any taxes or fees required to be paid by Design-Builder under this
Agreement.

14.3.4 Nothing in the Design-Builder’s General Indemnification contained in this
Section 14.3 shall be read to limit in any way any entitlement Design-Builder
shall have to insurance coverage under any insurance policy, including any
insurance policy required by either Party under this Agreement.

14.4        Owner’s General Indemnification. Owner, to the fullest extent
permitted by Law, shall indemnify, hold harmless and defend Design-Builder and
any of Design-Builder’s officers, directors, employees, or agents from and
against claims, losses, damages, liabilities, including attorneys’ fees and
expenses, for bodily injury, sickness or death, and property damage or
destruction (other than to the Work itself) to the extent resulting from the
negligent acts, willful misconduct, or from omissions of Owner, its officers,
directors, employees, agents, or anyone for whose acts any of them may be
liable.

14.4.1 Without limiting the generality of Section 14.4 hereof, Owner shall fully
indemnify, save harmless and defend the Design-Builder and any of
Design-Builder’s officers, directors, employees, or agents from and against any
and all Damages in favor of any Governmental Authority or other third party to
the extent caused by (a) failure of Owner or any of Owner’s agents to comply
with Legal Requirements as required by this Agreement, or (b) failure of Owner
or Owner’s agents to properly administer and pay any taxes or fees required to
be paid by Owner under this Agreement.

14.4.2 Nothing in the Owner’s General Indemnification contained in this Section
14.4 shall be read to limit in any way any entitlement Owner shall have to
insurance coverage under any insurance policy, including any insurance policy
required by either Party under this Agreement

14.5        Patent and Copyright Infringement.

14.5.1 Design-Builder shall indemnify, hold harmless and defend Owner
Indemnified Parties from and against any and all Damages based on any claim that
the Work, the Work Product, or any part thereof, or the operation or use of the
Work or any part thereof, constitutes infringement of any United States or
foreign patent, copyright or other intellectual

36


--------------------------------------------------------------------------------




property, now or hereafter issued. Owner shall give prompt written notice to
Design-Builder of any such action or proceeding and will reasonably provide
authority, information and assistance in the defense of same. Design-Builder
shall indemnify and hold harmless Owner Indemnified Parties from and against all
damages and costs, including but not limited to, attorneys’ fees and expenses
awarded against Owner or Design-Builder in any such action or proceeding.

14.5.2 If Owner is enjoined from the operation or use of the Work, Work Product,
the Project, or any part thereof, as the result of any patent or copyright suit,
claim, or proceeding, Design-Builder shall at its sole expense take reasonable
steps to procure the right to operate or use the Work, Work Product or the
Project. If Design-Builder cannot so procure such right within a reasonable
time, Design-Builder shall promptly, at Design-Builder’s option and at
Design-Builder’s expense, (i) modify the Work or Work Product so as to avoid
infringement of any such patent or copyright or (ii) replace the Work or Work
Product with Work or Work Product that does not infringe or violate any such
patent, copyright, trade secret, proprietary right, confidential information or
intellectual property right.

14.5.3 Sections 14.5.1 and 14.5.2 above shall not be applicable to any suit,
claim or proceeding based on infringement or violation of a patent or copyright
(i) relating solely to a particular process or product of a particular
manufacturer specified by Owner and not offered or recommended by Design-Builder
to Owner, or (ii) arising from modifications to the Work by Owner or its agents
after acceptance of the Work, or (iii) relating to the operation or use of the
Work by the Owner in a manner not permitted by this Agreement or the ICM License
Agreement. If the suit, claim or proceeding is based upon events set forth in
the preceding sentence, Owner shall defend, indemnify and hold harmless
Design-Builder to the same extent Design-Builder is obligated to defend,
indemnify and hold harmless Owner in Section 14.5.1 above.

Article 15
Stop Work; Termination for Cause

15.1          Owner’s Right to Stop Work. Owner may, without cause and for its
convenience, order Design-Builder in writing to stop and suspend the Work. Such
suspension shall not exceed sixty (60) consecutive Days or aggregate more than
ninety (90) Days during the duration of the Expansion Project. Design-Builder is
entitled to seek an adjustment of the Contract Price and/or the Contract Time(s)
if its cost or time to perform the Work has been adversely impacted by any
suspension or stoppage of work by Owner.

15.2          Owner’s Right to Perform and Terminate for Cause.

15.2.1 If Design-Builder persistently fails to: (i) provide a sufficient number
of skilled workers; (ii) supply the materials required by the Contract
Documents; (iii) comply with applicable Legal Requirements; (iv) timely pay,
without cause, Design Consultants or Subcontractors; (v) perform the Work with
promptness and diligence to ensure that the Work is completed by the Contract
Time(s), as such times may be adjusted in accordance with this Agreement; or
(vi) perform material obligations under the Contract Documents; then Owner, in
addition to any other rights and remedies provided in the Contract Documents or
by law or equity, shall have the rights set forth in Sections 15.2.2 and 15.2.3
below.

37


--------------------------------------------------------------------------------




15.2.2 Upon the occurrence of an event set forth in Section 15.2.1 above, Owner
may provide written notice to Design-Builder that it intends to terminate the
Agreement unless the problem cited is cured, or commenced to be cured within
seven (7) Days of Design-Builder’s receipt of such notice. If Design-Builder
fails to cure, or reasonably commence to cure such problem and thereafter
diligently pursue such cure to completion, then Owner may give a second written
notice to Design-Builder of its intent to terminate following an additional
seven (7) Day period. If Design-Builder, within such second seven (7) Day
period, fails to cure, or reasonably commence to cure such problem and
thereafter diligently pursue such cure to completion, then Owner may declare the
Agreement terminated for default by providing written notice to Design-Builder
of such declaration. If (i) the insurance coverage required by Design-Builder
pursuant Article 17 hereof is suspended or cancelled without Design-Builder
providing immediate replacement coverage (and, in any case, within fourteen (14)
Days of the occurrence thereof) meeting the requirements specified in Article 17
hereof; (ii) if applicable, a default occurs under the Performance Bond or the
Payment Bond, or the Performance Bond or Payment Bond is revoked or terminated
and such Performance Bond or the Payment Bond is not immediately replaced (and,
in any case, within fourteen (14) Days of the occurrence thereof) by
Design-Builder with a Performance Bond or a Payment Bond providing at least the
same level of coverage in a form and from a surety acceptable to Owner and
Lenders, or the surety under the Performance Bond or Payment Bond institutes or
has instituted against it a case under the United States Bankruptcy Code; (iii)
Design-Builder purports to make an assignment of this Agreement in breach of the
provisions of Section 21.1 hereof; (iv) Design-Builder fails to achieve Final
Completion within seven hundred and twenty-five (725) Days after the date of
Notice to Proceed; or (v) any representation or warranty made by Design-Builder
under Section 18.1 hereof was false or materially misleading when made, then
Owner may terminate this Agreement upon written notice to Design-Builder.

15.2.3 Upon declaring the Agreement terminated pursuant to Section 15.2.2 above,
Owner may enter upon the premises and take possession, for the purpose of
completing the Work, of all materials, equipment, scaffolds, tools, appliances
and other items thereon, which have been purchased for the performance of the
Work, all of which Design-Builder hereby transfers, assigns and sets over to
Owner for such purpose, and to employ any person or persons to complete the Work
and provide all of the required labor, services, materials, equipment and other
items. In the event of such termination, Design-Builder shall not be entitled to
receive any further payments under the Contract Documents until the Work shall
be finally completed in accordance with the Contract Documents. At such time, if
the unpaid balance of the Contract Price exceeds the cost and expense incurred
by Owner in completing the Work, Design-Builder will be paid promptly by Owner
for Work performed prior to its default. If Owner’s cost and expense of
completing the Work exceeds the unpaid balance of the Contract Price, then
Design-Builder shall be obligated to promptly pay the difference to Owner. Such
costs and expense shall include not only the cost of completing the Work, but
also losses, damages, costs and expenses, including attorneys’ fees and
expenses, incurred by Owner in connection with the re-procurement and defense of
claims arising from Design-Builder’s default, subject to the waiver of
consequential damages set forth in Section 19.4 and the limitation of liability
set forth in Section 19.5 hereof.

15.2.4 If Owner improperly terminates the Agreement for cause, the termination

38


--------------------------------------------------------------------------------




for cause will be converted to a termination for convenience in accordance with
the provisions of Section 15.3.

15.3        Owner’s Right to Terminate for Convenience.

15.3.1 Upon ten (10) Days’ written notice to Design-Builder, Owner may, for its
convenience and without cause, elect to terminate this Agreement. In such event,
Owner shall pay Design-Builder for the following:

(a)                                  to the extent not already paid, all Work
executed, and for proven loss, cost or expense in connection with the Work;

(b)                                 the reasonable costs and expenses
attributable to such termination, including demobilization costs;

(c)                                  amounts due in settlement of terminated
contracts with Subcontractors and Design Consultants;

(d)                                 overhead and profit margin in the amount of
fifteen percent (15%) on the sum of items (a) and (b) above; and

(e)                                  all retainage withheld by Owner on account
of Work that has been completed in
accordance with the Contract Documents.

15.3.2 If Owner terminates this Agreement pursuant to this Section 15.3 and
proceeds to design and construct the Expansion Project through its employees,
agents or third parties, Owner’s rights to use the Work Product shall be as set
forth in Section 5.3.

15.4        Design-Builder’s Right to Stop Work.

15.4.1 Design-Builder may, in addition to any other rights afforded under the
Contract Documents or at Law, stop work for Owner’s failure to pay amounts
properly due under Design-Builder’s Application for Payment.

15.4.2 If any of the events set forth in Section 15.4.1 above occur,
Design-Builder has the right to stop work by providing written notice to Owner
that Design-Builder will stop work unless such event is cured within seven (7)
Days from Owner’s receipt of Design-Builder’s notice. If Owner fails to cure or
reasonably commence to cure such problem and thereafter diligently pursue such
cure to completion, then Design-Builder may give a second written notice to
Owner of its intent to stop work within an additional seven (7) Day period. If
Owner, within such second seven (7) Day period, fails to cure, or reasonably
commence to cure such problem and thereafter diligently pursue such cure to
completion, then Design-Builder may stop work. In such case, Design-Builder
shall be entitled to make a claim for adjustment to the Contract Price and
Contract Time(s) to the extent it has been adversely impacted by such stoppage.

15.5        Design-Builder’s Right to Terminate for Cause.

39


--------------------------------------------------------------------------------




15.5.1 Design-Builder, in addition to any other rights and remedies provided in
the Contract Documents or by Law, may terminate the Agreement for cause for the
following reasons:

(a)                                  The Work has been stopped for sixty (60)
consecutive Days, or more than ninety (90) Days during the duration of the
Expansion Project, because of court order, any Governmental Authority having
jurisdiction over the Work, or orders by Owner under Section 15.1 hereof,
provided that such stoppages are not due to the acts or omissions of
Design-Builder, Design Consultant and their respective officers, agents,
employees, Subcontractors or any other person for whose acts the Design-Builder
may be liable under Law.

(b)                                 Owner’s failure to provide Design-Builder
with any information, permits or approvals that are Owner’s responsibility under
the Contract Documents which result in the Work being stopped for sixty (60)
consecutive Days, or more than ninety (90) Days during the duration of the
Expansion Project, even though Owner has not ordered Design-Builder in writing
to stop and suspend the Work pursuant to Section 15.1 hereof.

(c)                                  Owner fails to meet its obligations under
Exhibit C and such failure results in the Work being stopped for sixty (60)
consecutive Days, or more than ninety (90) Days during the duration of the
Expansion Project even though Owner has not ordered Design-Builder in writing to
stop and suspend the Work pursuant to Section 15.1 hereof.

(d)                                      Owner’s failure to cure the problems
set forth in Section 15.4.1 above within seven (7) Days after Design-Builder has
stopped the Work.

15.5.2 Upon the occurrence of an event set forth in Section 15.5.1 above,
Design-Builder may elect to terminate this Agreement by providing written notice
to Owner that it intends to terminate the Agreement unless the problem cited is
cured within seven (7) Days of Owner’s receipt of such notice. If Owner fails to
cure, or reasonably commence to cure, such problem, then Design-Builder may give
a second written notice to Owner of its intent to terminate within an additional
seven (7) Day period. If Owner, within such second seven (7) Day period, fails
to cure such problem, then Design-Builder may declare the Agreement terminated
for default by providing written notice to Owner of such declaration. In such
case, Design-Builder shall be entitled to recover in the same manner as if Owner
had terminated the Agreement for its convenience under Section 15.3.

15.6        Bankruptcy of Owner or Design-Builder.

15.6.1 If either Owner or Design-Builder institutes or has instituted against it
a case under the United States Bankruptcy Code (such Party being referred to as
the “Bankrupt Party”), such event may impair or frustrate the Bankrupt Party’s
ability to perform its obligations under the Contract Documents. Accordingly,
should such event occur:

(a)                                       The Bankrupt Party, its trustee or
other successor, shall furnish, upon request of

40


--------------------------------------------------------------------------------




the non-Bankrupt Party, adequate assurance of the ability of the Bankrupt Party
to perform all future obligations under the Contract Documents, which assurances
shall be provided within ten (10) Days after receiving notice of the request;
and

(b)                                      The Bankrupt Party shall file an
appropriate action within the bankruptcy court to seek assumption or rejection
of the Agreement within sixty (60) Days of the institution of the bankruptcy
filing and shall diligently prosecute such action.

15.6.2 If the Bankrupt Party fails to comply with its foregoing obligations, the
non-Bankrupt Party shall be entitled to request the bankruptcy court to reject
the Agreement, declare the Agreement terminated and pursue any other recourse
available to the non-Bankrupt Party under this Article 15.

15.6.3 The rights and remedies under this Section 15.6 shall not be deemed to
limit the ability of the non-Bankrupt Party to seek any other rights and
remedies provided by the Contract Documents or by Law, including its ability to
seek relief from any automatic stays under the United States Bankruptcy Code or
the right of Design-Builder to stop Work under any applicable provision of this
Agreement.

15.7        Lenders’ Right to Cure. At any time after the occurrence of any
event set forth in Section 15.4.1 or Section 15.5.1, but within the timeframes
set forth therein, the Lenders shall have the right, but not the obligation, to
cure such default on behalf of Owner.

Article 16
Representatives of the Parties

16.1        Designation of Owner’s Representatives. Owner designates the
individual listed below as its senior representative (“Owner’s Senior
Representative”), which individual has the authority and responsibility for
avoiding and resolving disputes under Article 19:

Steve Roe

General Manager

4808 F Avenue

Marcus, IA 51035

Telephone: (712) 376-2800

Facsimile: (712) 376-2815

Owner designates the individual listed below as its representative (“Owner’s
Representative”), which individual has the authority and responsibility set
forth in Section 4.4:

Steve Roe

General Manager

4808 F Avenue

Marcus, IA 51035

Telephone: (712) 376-2800

Facsimile: (712) 376-2815

41


--------------------------------------------------------------------------------




16.2        Designation of Design-Builder’s Representatives. Design-Builder
designates the individual listed below as its senior representative
(“Design-Builder’s Senior Representative”), which individual has the authority
and responsibility for avoiding and resolving disputes under Article 19:

Roland “Ron” Fagen

CEO and President

501 W. Highway 212

P.O. Box 159

Granite Falls, MN 56241
Telephone: (320) 564-3324
Facsimile: (320) 564-3278

Design-Builder designates the individual listed below as its representative
(“Design-Builder’s Representative”), which individual has the authority and
responsibility set forth in Section 3.1:

Aaron Fagen

Chief Operating Officer

501 W. Highway 212

P.O. Box 159

Granite Falls, MN 56241
Telephone: (320) 564-3324
Facsimile (320) 564-3278

Article 17
Insurance

17.1        Insurance. Design-Builder shall procure and maintain in force
through the Final Completion Date the following insurance coverages with the
policy limits indicated, and otherwise in compliance with the provisions of this
Agreement:

Commercial General Liability:

 

 

 

 

 

 

 

General Aggregate

 

 

 

Products-Comp/Op AGG

 

$

2,000,000

 

Personal & Adv Injury

 

$

1,000,000

 

Each Occurrence

 

$

1,000,000

 

Fire Damage (Any one fire)

 

$

50,000

 

Med Exp (Any one person)

 

$

5,000

 

 

 

 

 

Automobile Liability:

 

 

 

 

 

 

 

Combined Single Limit

 

 

 

Each Occurrence

 

$

1,000,000

 

 

42


--------------------------------------------------------------------------------




 

Excess Liability — Umbrella Form:

 

 

 

 

 

 

 

Each Occurrence

 

$

20,000,000

 

Aggregate

 

$

20,000,000

 

 

 

 

 

Workers’ Compensation

 

 

 

Statutory limits as required by the state in which the Work is performed.

 

 

 

 

 

 

 

Employers’ Liability:

 

 

 

 

 

 

 

Each Accident

 

$

1,000,000

 

Disease — Policy Limit

 

$

1,000,000

 

Disease — Each Employee

 

$

1,000,000

 

 

 

 

 

Professional Errors and Omissions

 

 

 

Per Claim

 

$

5,000,000

 

Annual

 

$

5,000,000

 

 

17.2        Design-Builder’s Insurance Requirements.

17.2.1 Design-Builder is responsible for procuring and maintaining from
insurance companies authorized to do business in the state in which the
Expansion Project is located, the following insurance coverages for certain
claims which may arise from or out of the performance of the Work and
obligations under the Contract Documents:

(a)                                  coverage for claims arising under workers’
compensation, disability and other similar employee benefit Laws applicable to
the Work;

(b)                                 coverage for claims by Design-Builder’s
employees for bodily injury, sickness, disease, or death;

(c)                                  coverage for claims by any person other
than Design-Builder’s employees for bodily injury, sickness, disease, or death;

(d)                                 coverage for usual personal injury liability
claims for damages sustained by a person as a direct or indirect result of
Design-Builder’s employment of the person, or sustained by any other person;

(e)                                  coverage for claims for damages (other than
to the Work) because of injury to or destruction of tangible property, including
loss of use;

(f)                                    coverage for claims of damages because of
personal injury or death, or property damage resulting from ownership, use and
maintenance of any motor vehicle; and

(g)                                 coverage for contractual liability claims
arising out of Design-Builder’s obligations under Section 14.2.

43


--------------------------------------------------------------------------------




17.2.2 Design-Builder’s liability insurance required by this Section 17.2 shall
be written for the coverage amounts set forth in Section 17.1 and shall include
completed operations insurance for the period of time set forth in the
Agreement.

17.2.3 Design-Builder’s liability insurance set forth in Sections 17.2.1 (a)
through (g) above shall specifically delete any design-build or similar
exclusions that could compromise coverages because of the design-build delivery
of the Expansion Project.

17.2.4 To the extent Owner requires Design-Builder or any Design Consultant to
provide professional liability insurance for claims arising from the negligent
performance of design services by Design-Builder or the Design Consultant, the
coverage limits, duration and other specifics of such insurance shall be as set
forth in the Agreement. Any professional liability shall specifically delete any
design-build or similar exclusions that could compromise coverages because of
the design-build delivery of the Expansion Project. Such policies shall be
provided prior to the commencement of any design services hereunder.

17.2.5 Prior to commencing any construction services hereunder, Design-Builder
shall provide Owner with certificates evidencing that (i) all insurance
obligations required by the Contract Documents are in full force and in effect
and will remain in effect for the duration required by the Contract Documents
and (ii) no insurance coverage required hereunder will be canceled, renewal
refused, or changed unless at least thirty (30) Days prior written notice is
given to Owner.

17.3        Owner’s Liability Insurance. Owner shall procure and maintain from
insurance companies authorized to do business in the state in which the
Expansion Project is located such liability insurance to protect Owner from
claims which may arise from the performance of Owner’s obligations under the
Contract Documents or Owner’s conduct during the course of the Expansion
Project. The general and professional liability insurance obtained by Owner
shall name Design-Builder, the Lenders and Lenders’ Agent as additional
insureds, and shall include the interests of such parties and of Design
Consultants and Subcontractors without application of deductible, retention or
retrospective premiums as to the additional insureds, Design Consultants, and
Subcontractors.

17.4        Owner’s Property Insurance.

17.4.1 Unless otherwise provided in the Contract Documents, Owner shall procure
from insurance companies authorized to do business in the state in which the
Expansion Project is located, and maintain through Final Completion, property
insurance upon the entire Expansion Project in a minimum amount equal to the
full insurable value of the Expansion Project, including professional fees,
overtime premiums and all other expenses incurred to replace or repair the
insured property. The property insurance obtained by Owner shall include as
additional insureds the interests of Owner, Design-Builder, the Lenders and
Lenders’ Agent, shall include the interests of such additional insureds and
Design Consultants and Subcontractors, and shall insure against the perils of
fire and extended coverage, theft, vandalism, malicious mischief, collapse,
flood, earthquake, debris removal and other perils or causes of loss as called
for in the Contract Documents and without application of any deductible,
retention or retrospective premium with respect to such additional insureds,
Design Consultants, and Subcontractors. Owner shall maintain coverage equal to
or in excess of the value of each of Design-Builder’s, Design Consultants’, and

44


--------------------------------------------------------------------------------




Subcontractors’ property on the Site. The property insurance shall include
physical loss or damage to the Work, including materials and equipment in
transit, at the Site or at another location as may be indicated in
Design-Builder’s Application for Payment and approved by Owner.

17.4.2 Unless the Contract Documents provide otherwise, Owner shall procure and
maintain boiler and machinery insurance that will include as additional insureds
the Owner, Design-Builder, Design Consultants, and Subcontractors, in an amount
not less than the Contract Price and without application of any deductible,
retention or retrospective premium as to the additional insureds. Owner shall
maintain coverage equal to or in excess of the value of each of
Design-Builder’s, Design Consultants’, and Subcontractors’ interest or
investment in boiler or machinery equipment on the Site.

17.4.3 Prior to Design-Builder commencing any Work, Owner shall obtain a
builder’s risk insurance policy naming Owner as the insured, with
Design-Builder, Design Consultants and Subcontractors as additional insureds, in
an amount not less than the Contract Price and without application of
deductible, retention or retrospective premium as to the additional insureds.

17.4.4 Owner shall also obtain, prior to Design-Builder commencing any Work,
terrorism coverage as described by the Terrorism Risk Insurance Act of 2002,
Pub. L. No. 107­297, 116 Stat. 2322 (2002), as extended by the Terrorism Risk
Insurance Extension Act of 2005, Pub. L. No. 109-144 (2005), or any successor
act or renewing act for the period during which the Terrorism Risk Insurance Act
or any successor act or renewing act is in effect.

17.4.5 Prior to Design-Builder commencing any Work, Owner shall provide
Design-Builder with copies of the insurance certificates reflecting coverages
required under this Section 17.4 evidencing that (i) all Owner’s insurance
obligations required by the Contract Documents are in full force and in effect
and will remain in effect until Design-Builder has completed all of the Work and
has received Final Payment from Owner, and (ii) no insurance coverage will be
canceled, renewal refused, or changed unless at least thirty (30) Days prior
written notice is given to Design-Builder. Owner’s property insurance shall not
lapse or be cancelled during the term of this Agreement. Promptly after Owner’s
receipt thereof, Owner shall be required to provide Design-Builder with copies
of all insurance policies to which Design-Builder, Design Consultants, and
Subcontractors are named as additional insureds. In the event Owner replaces
insurance providers for any policy required under this Section, revises policy
coverages, or otherwise modifies any applicable insurance policy in any way,
Owner shall provide Design-Builder, for its review or possession as provided
under this Section 17.4.5, the certificate of insurance and a copy of such new,
revised or modified policy when available.

17.4.6 Any loss covered under Owner’s property insurance shall be adjusted with
Owner and Design-Builder and made payable to both of them as trustees for the
insureds as their interests may appear, subject to any applicable mortgage
clause. All insurance proceeds received as a result of any loss will be placed
in a separate account and distributed in accordance with such agreement as the
interested parties may reach. Any disagreement concerning the distribution of
any proceeds will be resolved in accordance with Article 19 hereof.

 

45


--------------------------------------------------------------------------------


17.4.7 Owner and Design-Builder waive against each other and Owner’s separate
contracts, Design Consultants, Subcontractors, agents and employees of each and
all of them all damages covered by property insurance provided herein, except
such rights as they may have to the proceeds of such insurance. Design-Builder
and Owner shall, where appropriate, require similar waivers of subrogation from
Owner’s separate contractors, Design Consultants Subcontractors, and insurance
providers and shall require each of them to include similar waivers in their
contracts or policies.

Article 18
Representations and Warranties

18.1        Design-Builder and Owner Representations and Warranties. Each of
Design-Builder and Owner represents that:

(a)                                it is duly organized, validly existing and in
good standing under the Laws of its formation and has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby;

(b)               this Agreement has been duly executed and delivered by such
Party and constitutes the legal, valid and binding obligations of such Party,
enforceable against such Party in accordance with their respective terms, except
as enforcement may be limited by bankruptcy, insolvency, moratorium or similar
Laws affecting creditor’s rights or by general equitable principles;

(c)                the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
conflict with or violate (a) the certificate of incorporation or bylaws or
equivalent organizational documents of such Party, or (b) any Law applicable to
such Party and other than the permits listed on Exhibit G, such execution,
delivery and performance of this Agreement does not require any Governmental
Approval; and

(d)                               there is no action pending or, to the
knowledge of such Party, threatened, which would hinder, modify, delay or
otherwise adversely affect such Party’s ability to perform its obligations under
the Contract Documents.

18.2        Design-Builder Representations and Warranties. Design-Builder
further represents that it has the necessary financial resources to fulfill its
obligations under this Agreement.

Article 19
Dispute Resolution

19.1 Dispute Avoidance and Mediation. The Parties are fully committed to working
with each other throughout the Expansion Project and agree to communicate
regularly with each other at all times so as to avoid or minimize disputes or
disagreements. If disputes or

46


--------------------------------------------------------------------------------




disagreements do arise, Design-Builder and Owner each commit to resolving such
disputes or disagreements in an amicable, professional and expeditious manner so
as to avoid unnecessary losses, delays and disruptions to the Work.

Design-Builder and Owner will first attempt to resolve disputes or disagreements
at the field level through discussions between Design-Builder’s Representative
and Owner’s Representative.

If a dispute or disagreement cannot be resolved through Design-Builder’s
Representative and Owner’s Representative, Design-Builder’s Senior
Representative and Owner’s Senior Representative, upon the request of either
Party, shall meet as soon as conveniently possible, but in no case later than
thirty (30) Days after such a request is made, to attempt to resolve such
dispute or disagreement. Prior to any meetings between the Senior
Representatives, the Parties will exchange relevant information that will assist
the Parties in resolving their dispute or disagreement.

If, after meeting, the Senior Representatives determine that the dispute or
disagreement cannot be resolved on terms satisfactory to both Parties, the
Parties shall submit the dispute or disagreement to non-binding mediation. The
mediation shall be conducted in Minneapolis, Minnesota by a mutually agreeable
impartial mediator, or if the Parties cannot so agree, a mediator designated by
the American Arbitration Association (“AAA”) pursuant to its Construction
Industry Arbitration Rules and Mediation Procedures. The mediation will be
governed by and conducted pursuant to a mediation agreement negotiated by the
Parties or, if the Parties cannot so agree, by procedures established by the
mediator.

19.2     Arbitration. Any claims, disputes or controversies between the Parties
arising out of or relating to the Agreement, or the breach thereof, which have
not been resolved in accordance with the procedures set forth in Section 19.1
above shall be decided by arbitration to be conducted in Minneapolis, Minnesota
in accordance with the Construction Industry Arbitration Rules and Mediation
Procedures of the AAA then in effect, unless the Parties mutually agree
otherwise.

The award of the arbitrator(s) shall be final and binding upon the Parties
without the right of appeal to the courts. Judgment may be entered upon it in
accordance with Applicable Law by any court having jurisdiction thereof.

Design-Builder and Owner expressly agree that any arbitration pursuant to this
Section 19.2 may be joined or consolidated with any arbitration involving any
other person or entity (i) necessary to resolve the claim, dispute or
controversy, or (ii) substantially involved in or affected by such claim,
dispute or controversy. Both Design-Builder and Owner will include appropriate
provisions in all contracts they execute with other parties in connection with
the Expansion Project to require such joinder or consolidation.

The prevailing Party in any arbitration, or any other final, binding dispute
proceeding upon which the Parties may agree, shall be entitled to recover from
the other Party reasonable attorneys’ fees and expenses incurred by the
prevailing Party.

19.3        Duty to Continue Performance. Unless provided to the contrary in the
Contract

47


--------------------------------------------------------------------------------




Documents, Design-Builder shall continue to perform the Work and Owner shall
continue to satisfy its payment obligations to Design-Builder, pending the final
resolution of any dispute or disagreement between Design-Builder and Owner.

19.4        No Consequential Damages.

19.4.1 Notwithstanding anything herein to the contrary (except as set forth in
Section 19.4.2 below), neither Design-Builder nor Owner shall be liable to the
other for any consequential losses or damages, whether arising in contract,
warranty, tort (including negligence), strict liability or otherwise, including
but not limited to, losses of use, profits, business, reputation or financing,
except that Design-Builder does not waive any such damages resulting from or
arising out of any breach of Owner’s duties and obligations under the limited
license granted by Design-Builder to Owner pursuant to Article 5.

19.4.2 The consequential damages limitation set forth in Section 19.4.1 above is
not intended to affect the payment of liquidated damages, if any, set forth in
Section 7.3 of the Agreement, which both Parties recognize has been established,
in part, to reimburse Owner for some damages that might otherwise be deemed to
be consequential.

19.5        Limitation of Liability. Notwithstanding anything else in this
Agreement to the contrary, the aggregate liability of Design-Builder, its
Subcontractors, vendors, suppliers, agents and employees, to Owner (or any
successor thereto or assignee thereof) for any and all claims and/or liabilities
arising out of or relating in any manner to the Work or to Design-Builder’s
performance or non-performance of its obligations hereunder, whether based in
contract, tort (including negligence), strict liability, or otherwise, shall not
exceed, in the aggregate, the Contract Price and shall be reduced, upon the
issuance of each Application for Payment, by the total value of such Application
for Payment; provided, however, that upon the earlier of Substantial Completion
or such point in time requests for payment pursuant to Article 10 have been made
for ninety percent (90%) of the Contract Price, Design-Builder’s aggregate
liability shall be limited to the greater of (1) Ten Percent (10%) of the
Contract Price or (2) the amount of insurance coverage available to respond to
the claim or liability under any policy of insurance provided by Design-Builder
under this Agreement. The aggregate liability of Design-Builder shall not
include increased costs of purchasing equipment, materials, supplies, or
services, except to the extent Owner has terminated the Agreement pursuant to
Section 15.2 and such equipment, materials, supplies, and services are required
to complete the Work or to the extent that any of such equipment, materials,
supplies, and services may be included in the payment of liquidated damages
pursuant to Section 7.3 hereof. Notwithstanding the foregoing, the maximum
aggregate liability of Design-Builder for failure to achieve the Contract
Time(s) shall be as set forth in Section 7.3.

Article 20
Confidentiality of Shared Information

20.1        Non-Disclosure Obligation. Except as required by court order,
subpoena, or Applicable Law, the Parties will hold in confidence, and will use
only for the purposes of completing the Project, any and all Confidential
Information disclosed to each other. Neither Party shall disclose to third
parties any Confidential Information without the express written

48


--------------------------------------------------------------------------------




consent of the other Party, which consent shall not be unreasonably withheld.
The Parties shall at all times use their respective reasonable efforts to keep
all Confidential Information and information regarding the terms and conditions
of this Agreement confidential. However, the Parties may disclose Confidential
Information to their respective lenders, lenders’ agents, advisors and/or
consultants only as reasonably necessary in connection with the financing of the
Plant or to enable them to advise the Parties with regard to the Contract
Documents and the Project, provided that prior to such disclosure any party to
whom Confidential Information is disclosed is informed by the disclosing Party
of the existence of this confidentiality obligation and agrees to be obligated
to maintain the confidentiality of any information received. The term
“Confidential Information” will mean (i) confidential or proprietary information
regarding the other Party’s business affairs, finances, technology, processes,
plans or installations, product information, know-how, or other information that
is received from the other Party pursuant to this Agreement or the Parties’
relationship prior thereto or is developed pursuant to this Agreement, (ii) any
and all information concerning the Contract Documents, the Agreement, or the
terms thereof, and (iii) all information which one Party, directly or
indirectly, may acquire from another Party; however, Confidential Information
will not include information falling into any of the following categories:

(a)                                  information that, at the time of disclosure
hereunder, is in the public domain;

(b)                                 information that, after disclosure
hereunder, enters the public domain other than by breach of this Agreement or
the obligation of confidentiality;

(c)                                  information that, prior to disclosure
hereunder, was already in the recipient’s possession, either without limitation
on disclosure to others or subsequently becoming free of such limitation;

(d)                                 information obtained by the recipient from a
third party having an independent right to disclose this information; and

(e)                                  information that is available through
discovery by independent research without use of or access to the Confidential
Information acquired from the other Party; and

(f)                                    photographs and descriptive information
regarding the Project, including Plant capacity, Owner’s name, and Project
location, as used by Fagen for purposes of marketing and promotion.

Each Party’s obligation to maintain Confidential Information in confidence will
be deemed performed if such Party observes with respect thereto the same
safeguards and precautions which such Party observes with respect to its own
Confidential Information of the same or similar kind. It will not be deemed to
be a breach of the obligation to maintain Confidential Information in confidence
if Confidential Information is disclosed upon the order of a court or other
authorized Governmental Authority, or pursuant to other Legal Requirements.
However, if Owner is required to file the Contract Documents or a portion
thereof with a Governmental Authority, it agrees that it will not do so without
first informing Design-Builder of the requirement and seeking confidential
treatment of the Contract Documents prior to filing the

49


--------------------------------------------------------------------------------




documents or a portion thereof.

20.2        Publicity and Advertising. Owner shall not make or permit any of its
subcontractors, agents, or vendors to make any external announcement or
publication, release any photographs or information concerning the Expansion
Project or any part thereof, or make any other type of communication to any
member of the public, press, business entity, or any official body which names
Fagen unless prior written consent is obtained from Fagen, which consent shall
not be unreasonably withheld.

20.3        Term of Obligation. The confidentiality obligations of the Parties
pursuant to this Article 20 shall survive the expiration or other termination of
this Agreement for a period of five (5) years.

Article 21
Miscellaneous

21.1        Assignment. This Agreement shall be binding upon, shall inure to the
benefit of, and may be performed by, the successors and permitted assigns of the
Parties, except that neither Design-Builder nor Owner shall, without the written
consent of the other, assign or transfer this Agreement or any of the Contract
Documents. Design-Builder’s subcontracting portions of the Work in accordance
with this Agreement shall not be deemed to be an assignment of this Agreement.
Owner may assign all of its rights and obligations under the Contract Documents
to its Lenders or Lenders’ Agent as collateral security in connection with Owner
obtaining or arranging any financing for the Expansion Project; provided,
however, Owner shall deliver, at least ten (10) Days prior to any such
assignment, to Design-Builder (i) written notice of such assignment and (ii) a
copy of the instrument of assignment in form and substance reasonably acceptable
to Design-Builder, whose approval shall not be unreasonably withheld. The
Lenders or Lenders’ Agent may assign the Contract Documents or their rights
under the Contract Documents, including without limitation in connection with
any foreclosure or other enforcement of their security interest. Design-Builder
shall execute, if requested, a consent to assignment for the benefit of the
Lenders and/or the Lenders’ Agent in form and substance reasonably acceptable to
Design-Builder, which form is attached hereto as Exhibit 0, provided that with
respect to any such assignments such assignee demonstrates to Design-Builder’s
satisfaction that it has the capability to fulfill Owner’s obligations under
this Agreement.

21.2        Successors. Design-Builder and Owner intend that the provisions of
the Contract Documents are binding upon the Parties, their employees, agents,
heirs, successors and assigns.

21.3     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with, the substantive laws of the state of Minnesota,
without regard to the conflict of laws provisions thereof

21.4     Severability. If any provision or any part of a provision of the
Contract Documents shall be finally determined to be superseded, invalid,
illegal, or otherwise unenforceable pursuant to any applicable Legal
Requirements, such determination shall not impair or otherwise affect the
validity, legality, or enforceability of the remaining provision or parts of the
provision of the Contract Documents, which shall remain in full force and effect
as if

50


--------------------------------------------------------------------------------




the unenforceable provision or part were deleted.

21.5        No Waiver. The failure of either Design-Builder or Owner to insist,
in any one (1) or more instances, on the performance of any of the obligations
required by the other under the Contract Documents shall not be construed as a
waiver or relinquishment of such obligation or right with respect to future
performance.

21.6        Headings. The table of contents and the headings used in this
Agreement or any other Contract Document, are for ease of reference only and
shall not in any way be construed to limit, define, extend, describe, alter, or
otherwise affect the scope or the meaning of any provision of this Agreement.

21.7        Notice. Whenever the Contract Documents require that notice be
provided to a Party, notice shall be delivered in writing to such Party at the
address listed below. Notice will be deemed to have been validly given if
delivered (i) in person to the individual intended to receive such notice, (ii)
by registered or by certified mail, postage prepaid to the address indicated in
the Agreement within four (4) Days after being sent, or (iii) by facsimile, by
the time stated in a machine-generated confirmation that notice was received at
the facsimile number of the intended recipient.

If to Design-Builder, to:

Fagen, Inc.

501 W. Highway 212
P. O. Box 159

Granite Falls, MN 56241
Attention: Aaron Fagen
Fax: (320) 564-3278

with a copy to:

Fagen, Inc.

501 W. Highway 212
P. O. Box 159

Granite Falls, MN 56241
Attention: Jennifer Johnson

Fax: (320) 564-3278

and a copy to:

Fagen, Inc.

501 W. Highway 212
P. O. Box 159

Granite Falls, MN 56241
Attention: Wayne Mitchell

Fax: (320) 564-5190

51


--------------------------------------------------------------------------------




If to Owner, to:

Little Sioux Corn Processors, LP

4808 F Avenue

Marcus, IA 51035
Attention: Steve Roe
Fax: (712) 376-2815

and

Lender’s Agent at the address provided for Lender’s Agent to Design-Builder by
Owner by notice within five (5) Days following the Financial Closing.

21.8        No Privity with Design Consultant/Subcontractors. Nothing in the
Contract Documents is intended or deemed to create any legal or contractual
relationship between Owner and any Design Consultant or Subcontractor.

21.9     Amendments. The Contract Documents may not be changed, altered, or
amended in any way except in writing signed by a duly authorized representative
of each Party.

21.10   Entire Agreement. This Agreement consists of the terms and conditions
set forth herein, as well as the Exhibits hereto, which are incorporated by
reference herein and made a part hereof. This Agreement sets forth the full and
complete understanding of the Parties as of the Effective Date with respect to
the subject matter hereof.

21.11 Third-Party Beneficiaries. Except as expressly provided herein, this
Agreement is intended to be solely for the benefit of the Owner, the
Design-Builder and permitted assigns, and is not intended to and shall not
confer any rights or benefits on any person not a signatory hereto.

21.12      Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one and the same Agreement, and may be executed and
delivered by facsimile signature, which shall be considered an original.

21.13      Survival. Notwithstanding any provisions herein to the contrary, the
Work Product provisions set forth in Article 5 and the indemnity obligations set
forth herein shall survive (in full force and effect) the expiration or
termination of this Agreement, and shall continue to apply to the Parties to
this Agreement even after termination of this Agreement or the transfer of such
Party’s interest in this Agreement.

[The next page is the signature page.]

52


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Agreement shall be effective as of the Effective Date.

OWNER:

 

DESIGN-BUILDER:

 

 

 

Little Sioux Corn Processors, LP

 

 

By it general partner

 

 

Little Sioux Corn Processors, LLC

 

Fagen, Inc.

(Name of Owner)

 

(Name of Design-Builder)

 

 

 

/s/ Stephen Roe

 

/s/ Ron Fagen

(Signature)

 

(Signature)

 

 

 

Stephen Roe

 

Roland “Ron” Fagen

(Printed Name)

 

(Printed Name)

 

 

 

CEO/President

 

CEO and President

(Title)

 

(Title)

 

 

 

Date:

9/26/06

 

Date:

9/26/06

 

53


--------------------------------------------------------------------------------


EXHIBIT A

Performance Guarantee Criteria

 

Criteria

 

Specification

 

Testing Statement

 

Documentation

Expansion Plant Capacity — fuel grade ethanol

 

Operate at a rate of 92 million gallons per year of denatured fuel grade ethanol
meeting the specifications of ASTM 4806 based on 353 days of operation per
calendar year and 4.76% denaturant.

 

Seven contiguous day performance test

 

Production records and written report by Design-Builder.

 

 

 

 

 

 

 

Corn to Ethanol Conversion ratio; Corn must be #2 [*]

 

Not be less than 2.80 denatured gallons of ethanol per bushel (56#) of corn

 

As determined by meter readings during a seven contiguous day performance test.

 

Production records and written analysis by Design-Builder.

 

 

 

 

 

 

 

Electrical Energy

 

0.75 kWh per denatured gallon of fuel grade ethanol [*]

 

As determined by meter readings during a seven contiguous day performance test.

 

Production records and written analysis by Design-Builder.

 

 

 

 

 

 

 

Natural Gas

 

Shall not exceed 34,000 Btu per denatured gallon of fuel grade ethanol. (This
Performance Criteria relates to production of ethanol and excludes any natural
gas usage that may occur for drying corn.)

 

As determined by meter readings during a seven contiguous day performance test.

 

Production records and written analysis by Design-Builder.

*Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

A-1


--------------------------------------------------------------------------------




 

Process Water Discharge (not including cooling tower and boiler blowdown and
water pre-treatment (RO) discharge)

 

Zero gallons under normal operations.

 

Process discharge meter.

 

Control System reports.

Air Emissions

 

Must meet the requirements prescribed as of the date hereof by the State of
Indiana Department of Environmental Management, Office of Air Quality.

 

Must meet the requirements as prescribed in the Air Permit Application attached
as Exhibit K.

 

Written report by Owner’s Air Emission Tester.

 

As part of the Performance Guarantee Criteria the Expansion Plant shall operate
in accordance with all Legal Requirements.

DISCLAIMER:

Owner’s failure to materially comply with the operating procedures issued by
ICM, Inc./Fagen, Inc. shall void all performance guaranties and warranties set
forth in this Design-Build Agreement.

Owner understands that the startup of the Expansion Plant requires resources and
cooperation of the Owner, vendors and other suppliers to the Expansion Project.
Design-Builder disclaims any liability and Owner indemnifies Design-Builder for
non-attainment of the Performance Guarantee Criteria directly or indirectly
caused by material non-performance or negligence of third parties not retained
by Design-Builder.

 

A-2


--------------------------------------------------------------------------------


EXHIBIT B

Project Scope

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

Owner’s Responsibilities

The Owner shall operate the LSCP Plant in accordance with good fuel ethanol
production industry practices and shall provide Design-Builder access to the
LSCP Plant to the extent necessary to complete the Work in accordance with the
Agreement.

The Owner shall perform and provide the permits, authorizations, services and
construction as specifically described hereafter:

1)                               Land and Grading — Owner shall obtain all legal
authority to use the site for its intended purpose and perform technical due
diligence to allow Design-Builder to perform, including, but not limited to,
proper zoning approvals, building permits, elevation restrictions, soil tests,
and water tests. The site shall be rough graded per Design-Builder
specifications and be +/- three inches of final grade including the rough
grading for Site roadways. The site soils shall be modified as required to
provide a minimum allowable soil bearing pressure as described in Table 1.

Other items to be provided by the Owner include, but are not limited to, the
following: site survey (boundary and topographic) as required by the
Design-Builder, layout of the property corners including two construction
benchmarks, Soil Borings and subsequent Geotechnical Report describing
recommendation for Roads, foundations and if required, soil
stabilization/remediation, land disturbance permit, erosion control permit, site
grading as described above with minimum soil standards, placement of erosion
control measures, plant access road from a county, state or federal road
designed to meet local county road standards, plant storm and sanitary sewers,
fire water system with hydrants and plant water main branches taken from the
system to be within five feet of the designated building locations, all tanks,
motors and other equipment associated with or necessary to operate the fire
water loop and associated systems, plant roads as specified and designed for the
permanent elevations and effective depth, spill containment and drainage systems
from both rail and truck loading spots into the tank farm or other location,
“construction” grading plan as drawn (including site retention pond), plant
water well and associated permit(s). Owner shall also provide the final grading,
seeding and mulching, and site fencing at the site.

Owner is encouraged to obtain preliminary designs/information and estimates of
the cost of performing all Owner required permits and services as stated in this
Exhibit C. Specifically, the cost of the fire water systems (including
associated fire water pumps, required tank, building (if required), sprinklers,
and all other equipment and materials associated with the fire water delivery
systems) is estimated being in excess of $800,000. The requirements of each
state and the decisions of each Owner will increase or decrease the actual cost.
Additionally, the cost of the required soil stabilization in Table 1 can be in
the range of, or may exceed, $2.5MM which cost is not included in the Contract
Price. The specific soil stabilization requirements for the grain and DDGS areas
will be

C-1


--------------------------------------------------------------------------------




developed in coordination with the gain/DDGS area subcontractor. Owner shall
prepare site according to Design-Builder’s engineering plans provided for the
site work.

2)                                Permits — Owner shall obtain all Operating
Permits including, but not limited to, air quality permits, in a timely manner
to allow construction and start-up of the plant as designed by Design-Builder.
Owner shall obtain all testing, including air emissions tests, and site
inspections required to secure the necessary operating permits.

3)                                     Storm Water Runoff Permit — Owner shall
obtain the construction storm — water runoff permit, permanent storm-water
runoff permit, and the erosion control/land disturbance permit.

4)                                Iowa Pollutant Elimination Discharge Permit —
Owner shall obtain a permit to discharge cooling tower water and reverse osmosis
(“R.O.”) reject water and any other waste water directly to a designated
waterway or other location. Owner shall supply the discharge piping to transport
to the designated waterway or other location.

5)                                Natural Gas Supply and Service Agreement —
Owner shall procure and supply a continuous supply of natural gas to supply the
incremental increase in gas requirements related to the expanded operations.
Owner shall provide all gas piping to the use points and supply meters and
regulators to provide burner tip pressures as specified by Design-Builder. Owner
shall also supply a digital flowmeter on-site with appropriate output for
monitoring by the plant’s computer control system.

6)                                Temporary Electrical Service — Owner shall
secure electrical service to supply a minimum 750 KW of 3-phase, 480/277 volt
electrical power during construction. Owner shall procure, install, and maintain
temporary service to up to three 3-phase, 480/277 volt temporary service
transformers located throughout the site. The transformer sizing, locations, and
underground electrical feed routing layout are to be determined jointly by the
Owner, the Design-Builder and the energy supplier. Design-Builder shall pay
energy demand and usage charges up to Substantial Completion.

7)                                Permanent Electrical Service — (1) The Owner
is responsible to secure continuous service from an energy supplier to serve the
facility. The service from the energy supplier shall be of sufficient size to
supply the requirements of the expanded operations. (2) The Owner is responsible
for procurement, installation and maintenance of the site distribution system,
including, but not limited to, the required substation and all associated
distribution lines, switchgear, sectional cabinets, distribution transformers,
transformer pads, etc. An on-site primary digital meter is also to be supplied
for monitoring of electrical usage and demand. This meter must have the
capability to be monitored via a telephone line or other electrical signal. (3)
The responsibility of the Design-Builder starts at the secondary electrical
terminals of the site distribution system transformers that have been installed
by Owner. (4) Modifications to the existing site distribution system, layout,
and meters are to be determined jointly by the Owner, the Design-Builder and the
energy supplier.

Design-Builder will be providing soft start motor controllers for all motors
greater than

C-2


--------------------------------------------------------------------------------




150 horsepower and where demanded by process requirements. Owner is encouraged
to discuss with its electrical service supplier whether additional soft start
motor controllers are advisable for this facility and such can be added, with
any increased cost being an Owner’s cost.

8)                                Water Supply, Service Agreement, and
Pre-Treatment System — Owner shall supply on-site process wells or other water
source capable of providing the incremental quantity of water, which includes
process water, R.O. feed water, cooling tower make-up water and boiler feed
water, of a quality which will allow discharges to comply with NPDES limits and
stable operation of the plant. Owner should consider providing a redundant
supply source.

Owner shall pay for a water pre-treatment system to be designed and constructed
by Design-Builder and to be integrated into the Expansion Plant. Owner shall
provide an updated water sample of current process water for analysis to aid in
design of the water pre-treatment system. The pre-treatment system will be
designed to provide the Expansion Plant with the quantity and quality of raw and
treated water needed to supply the Expansion Plant’s process needs. The water
pre-treatment system design will also consider and recommend to Owner equipment
required to meet the discharge requirements under the Expansion Plant’s
wastewater discharge permit. Owner is to execute side-letter agreements as
necessary for the design and construction of such water pre-treatment system.
Design-Builder shall recover costs for the design and construction of such
system from the Owner at Design-Builder’s standard time plus material rates
during the relevant time period and at the relevant locale. A side-letter
agreement between Owner and Design-Builder shall be executed by Owner and
Design-Builder to compensate Design-Builder, at Design-Builder’s standard time
plus materials rates during the relevant time period and at the relevant locale,
for any costs and expenses related to such water pre-treatment system.

9)                                Wastewater Discharge System, Permits and/or
Service Agreement — Owner shall provide for any additions or improvements to the
discharge piping, septic tank and drainfield system or connections to municipal
system as required for the sanitary sewer requirements of the Expansion Plant.
These provisions shall comply with all federal, state, and local regulations,
including any permitting issues.

10)                         Roads and Utilities — Owner shall provide and
maintain any additions required to the ditches and permanent roads, including
the gravel, pavement or concrete, with the roads passing standard compaction
tests. Design-Builder shall repair any damage directly caused by Design-Builder
activities, specifically excluding any damages causes by normal wear and tear.

Except as otherwise specifically stated herein, the Owner shall install all
utilities so that they are within five (5) feet of the designated
building/structure locations.

11)           Maintenance and Power Equipment — The maintenance, spare parts,
and power equipment as required by the Expansion Plant or desired by Owner shall
be the sole and

C-3


--------------------------------------------------------------------------------




absolute cost and responsibility of Owner and Design-Builder shall have no
responsibility in regards thereto.

12)           Railroads — Owner is responsible for any costs associated with
expansion of the railroads, including, but not limited to, all rail design and
engineering and construction and Design-Builder shall have no responsibility in
regards thereto.

13)           Drawings — Owner shall supply drawings to Design-Builder detailing
any changes made
to the plant since completion of the initial plant.

14)                      Fire Protection System — Fire Protection System
requirements vary by governmental requirements per location and by insurance
carrier requirements. Owner is responsible to provide the required fire
protection system for the Plant. This may include storage tanks, pumps,
underground fire water mains, fire hydrants, foam or water monitor valves,
sprinkler systems, smoke and heat detection, deluge systems, or other provisions
as required by governmental codes or Owner’s insurance carrier’s fire protection
criteria.

Owner shall pay for a Fire Protection System to be designed and constructed by
Design-Builder and to be integrated into the Expansion Plant. The Fire
Protection System shall be designed and constructed to meet the governmental and
insurance requirements. Owner is to execute side-letter agreements as necessary
for the design and construction of such Fire Protection System. Design-Builder
shall recover costs for the design and construction of such system from Owner at
Design-Builder’s standard time plus material rates during the relevant time
period and at the relevant locale. A side-letter agreement between Owner and
Design-Builder shall be executed by Owner and Design-Builder to compensate
Design-Builder, at Design-Builder’s standard time plus materials rates during
the relevant time period and at the relevant locale, for any costs and expenses
related to such Fire Protection System.

Table 1 Minimum Soil Bearing Pressure — Responsibility of Owner

 

Description

 

Required Allowable Soil Bearing
Pressure (pounds per square foot)

 

Slurry Tank

 

4,000

 

Liquefaction Tank

 

3,500

 

Fermentation Tank

 

4,500

 

All Other Areas

 

3,000

 

 

C-4


--------------------------------------------------------------------------------




Table 2 Owner’s Milestones

 

Owner’s Responsibilities
Notice to Proceed

 

Number Of Days To Be 
Completed After Notice To
Proceed

 

Notice to Proceed

 

  0

 

Storm Water Permits Complete

 

60

 

Natural Gas/Propane Supply Agreements Complete

 

90

 

Water Supply and Service Agreements Complete

 

90

 

Risk Insurance Provider Selected/Fire Protection Requirements Known

 

90

 

NPDES Discharge Point Selected

 

90

 

Electrical Service

 

90

 

Water Pre-Treatment System Design Complete

 

170

 

Wastewater Discharge System Complete

 

180

 

Operating Permits Complete

 

200

 

Discharge Permits Complete

 

200

 

Pumphouse/Water Pre-treatment System Complete

 

305

 

Fire Protection System Complete

 

305

 

Administrative Building Complete

 

90 days prior to SC

 

Paving (Expansion Plant Roads) Complete

 

90 days prior to SC

 

Rail Spur Complete

 

90 days prior to SC

 

Employees Hired and Ready for Training

 

60 days prior to SC

 

Natural Gas Pipeline Complete

 

60 days prior to SC

 

 

 

C-5


--------------------------------------------------------------------------------


 

EXHIBIT D

ICM License Agreement

THIS LICENSE AGREEMENT (this “License Agreement”) is entered into and made
effective as of September 20, 2006 (“Effective Date”) by and between Little
Sioux Corn Processors, LP, an Iowa limited partnership (“OWNER”), and ICM, Inc.,
a Kansas corporation (“ICM”).

WHEREAS, OWNER has entered into that certain Design-Build Lump Sum Contract
dated September 20, 2006 (the “Contract”) with Fagen, Inc., a Minnesota
corporation (“Fagen”), under which Fagen is to design and construct a forty (40)
million gallon per year expansion ethanol plant for OWNER, which would bring the
total nameplate capacity to ninety-two (92) million gallons per year, to be
located in or near Marcus, Iowa (the “Plant”);

WHEREAS, ICM has granted Fagen the right to use certain proprietary technology
and information of ICM in the design and construction of the Plant; and

WHEREAS, OWNER desires from ICM, and ICM desires to grant to OWNER, a license to
use such proprietary technology and information in connection with OWNER’s
ownership, operation, maintenance and repair of the Plant, all upon the terms
and conditions set forth herein;

NOW, THEREFORE, the parties, in consideration of the foregoing premises and the
mutual promises contained herein and for other good and valuable consideration,
receipt of which is hereby acknowledged, agree as follows:

1. Upon substantial completion of the Plant by Fagen pursuant to the terms of
the Contract or, if later, payment by OWNER of all amounts due and owing to
Fagen under the Contract, ICM grants to OWNER a limited license to use the
Proprietary Property (hereinafter defined) solely in connection with the
ownership, operation, maintenance and repair of the Plant, subject to the
limitations provided herein (the “Purpose”).

2.  The “Proprietary Property” means, without limitation, documents, Operating
Procedures (hereinafter defined), materials and other information that are
furnished by ICM to OWNER in connection with the Purpose, whether orally,
visually, in writing, or by any other means, whether tangible or intangible,
directly or indirectly (including, without limitation, through Fagen) and in
whatever form or medium including, without limitation, the design, arrangement,
configuration, and specifications of (i) the combinations of distillation,
evaporation, and alcohol dehydration equipment (including, but not limited to,
pumps, vessels, tanks, heat exchangers, piping, valves and associated electronic
control equipment) and all documents supporting those combinations; (ii) the
combination of the distillers grain drying (DGD), and heat recovery steam
generation (HRSG) equipment (including, but not limited to, pumps, vessels,
tanks, heat exchangers, piping and associated electronic control equipment) and
all documents supporting those combinations; and (iii) the computer system,
known as the distributed control system (DCS and/or PLC) (including, but not
limited to, the

D-1


--------------------------------------------------------------------------------




software configuration, programming, parameters, set points, alarm points,
ranges, graphical interface, and system hardware connections) and all documents
supporting that system. The “Operating Procedures” means, without limitation,
the process equipment and specifications manuals, standards of quality, service
protocols, data collection methods, construction specifications, training
methods, engineering standards and any other information prescribed by ICM from
time to time concerning the Purpose. Proprietary Property shall not include any
information or materials that OWNER can demonstrate by clear and convincing
written evidence: (i) was lawfully in the possession of OWNER prior to
disclosure by ICM or Fagen; (ii) was in the public domain prior to disclosure by
ICM or Fagen; (iii) was disclosed to OWNER by a third party other than Fagen
having the legal right to possess and disclose such information or materials; or
(iv) after disclosure by ICM or Fagen comes into the public domain through no
fault of OWNER or its members, directors, officers, employees, agents,
contractors, consultants or other representatives (hereinafter collectively
referred to as “Representatives”). Information and materials shall not be deemed
to be in the public domain merely because such information is embraced by more
general disclosures in the public domain, and any combination of features shall
not be deemed to be within the foregoing exceptions merely because individual
features are in the public domain if the combination itself and its principles
of operation are not in the public domain.

3.           OWNER shall not use the Proprietary Property for any purpose other
than the Purpose. OWNER shall not use the Proprietary Property in connection
with any expansion or enlargement of the Plant. ICM and its Representatives
shall have the express right at any time to enter upon the premises of the Plant
to inspect the Plant and its operation to ensure that OWNER is complying with
the terms of this License Agreement.

4.           OWNER’s failure to materially comply with the Operating Procedures
shall void all guarantees, representations and warranties, whether expressed or
implied, if any, that were given by ICM to OWNER, directly or indirectly through
Fagen, concerning the performance of the Plant that ICM reasonably determines
are materially affected by OWNER’s failure to materially comply with such
Operating Procedures. OWNER agrees to indemnify, defend and hold harmless ICM,
Fagen and their respective Representatives from any and all losses, damages and
expenses including, without limitation, reasonable attorneys’ fees resulting
from, relating to or arising out of Owner’s or its Representatives’ (a) failure
to materially comply with the Operating Procedures or (b) negligent use of the
Proprietary Property.

5.           Any and all modifications to the Proprietary Property made by OWNER
or its Representatives shall be the property of ICM. OWNER shall promptly notify
ICM of any such modification and OWNER agrees to assign all right, title and
interest in such modification to ICM; provided, however, OWNER shall retain the
right, at no cost, to use such modification in connection with the Purpose.

6.           ICM has the exclusive right and interest in and to the Proprietary
Property and the goodwill associated therewith. OWNER will not, directly or
indirectly, contest ICM’ s ownership of the Proprietary Property. OWNER’ s use
of the Proprietary Property does not give OWNER any ownership interest or other
interest in or to the Proprietary Property except for the limited license
granted to OWNER herein.

D-2


--------------------------------------------------------------------------------




7.           OWNER shall pay no license fee or royalty to ICM for OWNER’s use of
the Proprietary Property pursuant to this License Agreement, the consideration
for the limited license granted herein is certain payments by Fagen to ICM,
which is funded by and included in the amounts payable by OWNER to Fagen for the
construction of the Plant under the Contract.

8.           OWNER may not assign the limited license granted herein, in whole
or in part, without the prior written consent of ICM, which will not be
unreasonably withheld or delayed. Prior to any assignment, OWNER shall obtain
from such assignee a written instrument, in form and substance reasonably
acceptable to ICM, agreeing to be bound by all the terms and provisions of this
License Agreement. Any assignment of this License Agreement shall not release
OWNER from (i) its duties and obligations hereunder concerning the disclosure
and use of the Proprietary Property by OWNER or its Representatives, or (ii)
damages to ICM resulting from, or arising out of, a breach of such duties or
obligations by OWNER or its Representatives. ICM may assign its right, title and
interest in the Proprietary Property, in whole or part, subject to the limited
license granted herein.

9.           The Proprietary Property is confidential and proprietary. OWNER
shall keep the Proprietary Property confidential and shall use all reasonable
efforts to maintain the Proprietary Property as secret and confidential for the
sole use of OWNER and its Representatives for the Purpose. OWNER shall retain
all Proprietary Property at its principal place of business and/or the Plant.
OWNER shall not at any time without ICM’s prior written consent, copy,
duplicate, record, or otherwise reproduce the Proprietary Property, in whole or
in part, or otherwise make the same available to any unauthorized person
provided, OWNER shall be permitted to copy, duplicate or otherwise reproduce the
Proprietary Property in whole or in part in connection with, and to the extent
it is necessary and essential for, the Purpose so long as all such copies,
duplicates or reproductions are kept at its principal place of business and/or
the Plant and are treated the same as any other Proprietary Property. OWNER
shall not disclose the Proprietary Property except to its Representatives who
are directly involved with the Purpose, and even then only to such extent as is
necessary and essential for such Representative’s involvement. OWNER shall
inform such Representatives of the confidential and proprietary nature of such
information and, if requested by ICM, OWNER shall obtain from such
Representative a written instrument, in form and substance reasonably acceptable
to ICM, agreeing to be bound by all of the terms and provisions of this License
Agreement to the same extent as OWNER. OWNER shall make all reasonable efforts
to safeguard the Proprietary Property from disclosure by its Representatives to
anyone other than permitted hereby. OWNER shall notify ICM immediately upon
discovery of any unauthorized use or disclosure of the Proprietary Property, or
any other breach of this License Agreement by OWNER or its Representatives, and
shall cooperate with ICM in every reasonable way to help ICM regain possession
of the Proprietary Property and prevent its further unauthorized use or
disclosure. In the event that OWNER or its Representatives are required by law
to disclose the Proprietary Property, OWNER shall provide ICM with prompt
written notice of same so that ICM may seek a protective order or other
appropriate remedy. In the event that such protective order or other appropriate
remedy is not obtained, OWNER or its Representatives will furnish only that
portion of the Proprietary Property which in the reasonable opinion of its or
their legal counsel is legally required and will exercise its

D-3


--------------------------------------------------------------------------------




reasonable efforts to obtain reliable assurance that the Proprietary Property so
disclosed will be accorded confidential treatment.

10.           OWNER agrees to indemnify ICM for any and all damages (including,
without limitation, reasonable attorneys’ fees) arising out of or resulting from
any unauthorized disclosure or use of the Proprietary Property by OWNER or its
Representatives. OWNER agrees that ICM would be irreparably damaged by reason of
a violation of the provisions contained herein and that any remedy at law for a
breach of such provisions would be inadequate. OWNER agrees that ICM shall be
entitled to seek injunctive or other equitable relief in a court of competent
jurisdiction against OWNER or its Representatives for any unauthorized
disclosure or use of the Proprietary Property without the necessity of proving
actual monetary loss or posting any bond. It is expressly understood that the
remedy described herein shall not be the exclusive remedy of ICM for any breach
of such covenants, and ICM shall be entitled to seek such other relief or
remedy, at law or in equity, to which it may be entitled as a consequence of any
breach of such duties or obligations.

11. The duties and obligations of OWNER under this License Agreement, and all
provisions relating to the enforcement of such duties and obligations shall
survive and remain in full force and effect notwithstanding any termination or
expiration of the Contract or this License Agreement.

12.     ICM may terminate this License Agreement upon written notice to OWNER if
OWNER willfully or wantonly (a) uses the Proprietary Property for any purpose,
or (b) discloses the Proprietary Property to anyone, in each case other than
permitted herein. Upon termination of this License Agreement, OWNER shall cease
using the Proprietary Property for any purpose (including the Purpose) and, upon
request by ICM, shall promptly return to ICM all documents or other materials in
OWNER’s or its Representatives’ possession that contain Proprietary Property in
whatever format, whether written or electronic, including any and all copies or
reproductions of the Proprietary Property. OWNER shall permanently delete all
such Proprietary Property from its computer hard drives and any other electronic
storage medium (including any backup or archive system). OWNER shall deliver to
ICM a written certificate which certifies that all electronic copies or
reproductions of the Proprietary Property have been permanently deleted.

13.     The laws of the State of Kansas, United States of America (or US), shall
govern the validity of the provisions contained herein, the construction of such
provisions, and the interpretation of the rights and duties of the parties. Any
legal action brought to enforce or construe the provisions of this License
Agreement shall be brought in the federal or state courts located in Wichita,
Kansas, and the parties agree to and hereby submit to the exclusive jurisdiction
of such courts and agree that they will not invoke the doctrine of forum non
conveniens or other similar defenses in any such action brought in such courts.
Notwithstanding the foregoing, nothing in this License Agreement will affect any
right ICM may otherwise have to bring any action or proceeding relating to this
License Agreement against OWNER or its properties in the courts of any
jurisdiction. In the event the Plant is located in, or OWNER is organized under
the laws of, a country other than the US, OWNER hereby specifically agrees that
any injunctive or other equitable relief granted by a court

D-4


--------------------------------------------------------------------------------




located in the State of Kansas, US, or any award by a court located in the State
of Kansas, shall be specifically enforceable as a foreign judgment in the
country in which the Plant is located, OWNER is organized or both, as the case
may be, and agrees not to contest the validity of such relief or award in such
foreign jurisdiction, regardless of whether the laws of such foreign
jurisdiction would otherwise authorize such injunctive or other equitable
relief, or award.

14.     OWNER hereby agrees to waive all claims against ICM and ICM’s
Representatives for any consequential damages that may arise out of or relate to
this License Agreement, the Contract or the Proprietary Property whether arising
in contract, warranty, tort (including negligence), strict liability or
otherwise, including but not limited to losses of use, profits, business,
reputation or financing. OWNER further agrees that the aggregate recovery of
OWNER and Fagen (and everyone claiming by or through OWNER and Fagen), as a
whole, against ICM and ICM’s Representatives, collectively, for any and all
claims that arise out of, relate to or result from this License Agreement, the
Proprietary Property or the Contract, whether arising in contract, warranty,
tort (including negligence), strict liability or otherwise, shall not exceed One
Million US Dollars ($1,000,000).

15.     The terms and conditions of this License Agreement constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede any prior understandings, agreements or representations by or between
the parties, written or oral. Any rule of construction to the effect that any
ambiguity is to be resolved against the drafting party shall not be applicable
in the interpretation of this License Agreement. This License Agreement may not
be modified or amended at any time without the written consent of the parties.

16.         All notices, requests, demands, reports, statements or other
communications (herein referred to collectively as “Notices”) required to be
given hereunder or relating to this License Agreement shall be in writing and
shall be deemed to have been duly given if transmitted by personal delivery or
mailed by certified mail, return receipt requested, postage prepaid, to the
address of the party as set forth below. Any such Notice shall be deemed to be
delivered and received as of the date so delivered, if delivered personally, or
as of the third business day following the day sent, if sent by certified mail.
Any party may, at any time, designate a different address to which Notices shall
be directed by providing written notice in the manner set forth in this
paragraph.

17.         In the event that any of the terms, conditions, covenants or
agreements contained in this License Agreement, or the application of any
thereof, shall be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable, such term, condition, covenant or agreement shall be
deemed void ab initio and shall be deemed severed from this License Agreement.
In such event, and except if such determination by a court of competent
jurisdiction materially changes the rights, benefits and obligations of the
parties under this License Agreement, the remaining provisions of this License
Agreement shall remain unchanged unaffected and unimpaired thereby and, to the
extent possible, such remaining provisions shall be construed such that the
purpose of this License Agreement and the intent of the parties can be achieved
in a lawful manner.

D-5


--------------------------------------------------------------------------------




18.      The duties and obligations herein contained shall bind, and the
benefits and advantages shall inure to, the respective successors and permitted
assigns of the parties hereto.

19.         The waiver by any party hereto of the breach of any term, covenant,
agreement or condition herein contained shall not be deemed a waiver of any
subsequent breach of the same or any other term, covenant, agreement or
condition herein, nor shall any custom, practice or course of dealings arising
among the parties hereto in the administration hereof be construed as a waiver
or diminution of the right of any party hereto to insist upon the strict
performance by any other party of the terms, covenants, agreement and conditions
herein contained.

20.         In this License Agreement, where applicable, (i) references to the
singular shall include the plural and references to the plural shall include the
singular, and (ii) references to the male, female, or neuter gender shall
include references to all other such genders where the context so requires.

IN WITNESS WHEREOF, the parties hereto have executed this License Agreement, the
Effective Date of which is indicated on page 1 of this License Agreement.

 

OWNER:

ICM:

 

Little Sioux Corn Processors, LP

 

By its general partner

Little Sioux Corn Processors, LLC

 

ICM, Inc.

 

By:  /s/ Stephen Roe

 

By:  /s/ David Vander Griend

 

Title:  CEO/President

 

Title:  CEO/President

 

Date Signed: 9/21/06

 

Date Signed: 9/27/06

 

Address for giving notices:

 

Address for giving notices:

 

4808 F Avenue

Marcus, IA 51035

 

 

301 N First Street

Colwich, KS  67030

 

 

D-6


--------------------------------------------------------------------------------



EXHIBIT E

SCHEDULE OF VALUES

LITTLE SIOUX CORN PROCESSORS ETHANOL PLANT

EXPANSION

MARCUS, IOWA

 

PAY REQUEST BREAKDOWN

 

DESCRIPTION

 

 

 

 

  1

MOBILIZATION

 $   2,500,000

  2

ENGINEERING

*

  3

GENERAL CONDITIONS (16 MONTHS)

*

  4

SITEWORK

*

  5

CONCRETE

*

  6

MASONRY

*

  7

STRUCTURAL STEEL & MISC. METALS

*

  8

LUMBER, CARPENTRY & FINISHES

*

  9

GIRTS, SIDING & ROOF DECK

*

10

DOORS & WINDOWS

*

11

PAINT

*

12

DRYER SYSTEM

*

13

FIELD ERECTED TANKS

*

14

PROCESS TANKS & VESSELS

*

15

THERMAL OXIDIZER

*

16

MIXERS

*

17

PUMPS

*

18

HEAT EXCHANGERS

*

19

SIEVE BOTTLES & BEADS

*

20

CHILLER

*

21

CENTRIFUGES

*

22

AIR COMPRESSORS

*

23

METHANATOR

*

24

COOLING TOWER

*

25

ETHANOL LOADOUT

*

26

VAPOR FLARE SYSTEM

*

27

PROCESS PIPING & VALVES

*

28

INSULATION

*

29

PLUMBING & HVAC

*

30

ELECTRICAL

*

31

START-UP

*

32

DEMOBILIZATION

*

 

 

 

 

CONTRACT AMOUNT

 $ 47,860,000

 

*Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

E-1


--------------------------------------------------------------------------------


EXHIBIT F


FORM OF INFORMATIONAL REPORT

[g264401ke11i001.jpg]

PROJECT MEETING:Two-Week Look Ahead(s)

 

JOBSITE:

 

MEETING DATE:

 

 

▼ MANPOWER

 

TOTALS ▼

Fagen, Inc.

 

0

(sub)

 

0

 

 

0

 

 

0

 

 

0

 

 

0

 

 

0

 

 

0

 

 

0

 

 

0

JOBSITE TOTAL

 

0

 

▼ SAFETY ISSUES

 

 

1.  text

 

 

2.  text

 

 

 

▼ WAREHOUSE ISSUES

 

 

1.  text

 

 

2.  text

 

 

 

▼ PROCUREMENT ISSUES

 

 

1.  text

 

 

2.  text

 

 

 

▼ OPERATIONS ISSUES

 

 

1.  text

 

 

2.  text

 

 

 

▼ CIVIL

 

 

Area

 

 

1.  text

 

 

2.  text

 

 

 

F-1


--------------------------------------------------------------------------------




 

▼ STRUCTURAL

 

 

Area

 

 

1.  text

 

 

2.  text

 

 

 

 

▼ SIDING / INSULATION

 

 

Area

 

 

1.  text

 

 

2.

 

 

 

▼ MILLWRIGHT

 

 

Area

 

 

1.  text

 

 

2.

 

 

 

▼ PIPE

 

 

Area

 

 

1.  text

 

 

2.

 

 

 

▼ ELECTRICAL

 

 

Area

 

 

1.  text

 

 

2.

 

 

 

▼ DELIVERIES

 

 

Area

 

 

1.  text

 

 

 

▼ SUBCONTRACTOR

 

 

Subcontractor Name

 

 

1.  text

 

 

 

 

F-2


--------------------------------------------------------------------------------



EXHIBIT G

REQUIRED PERMITS

 

No.

 

Type of Application/Permit

 

Responsibility for Obtaining Permit

 

Assistance in Preparation

 

Notes

 

 

 

 

 

 

 

 

 

1

 

Underground Utility Locating Service

 

Design-Builder/Owner

 

 

 

Notification service for underground work.

 

 

 

 

 

 

 

 

 

2

 

Septic Tank & Drain Field Permit

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Railroad Permit/Approval

 

Owner

 

Design-Builder

 

 

 

 

 

 

 

 

 

 

 

4

 

Archeological Survey

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Highway Access Permit

 

Owner

 

 

 

State Department of Transportation or County

 

 

 

 

 

 

 

 

 

6

 

Building Permits

 

Design-Builder

 

 

 

 

 

 

Mechanical

 

Design-Builder

 

 

 

 

 

 

Electrical

 

Design-Builder

 

 

 

 

 

 

Structures

 

Design-Builder

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Construction Air Permit

 

Owner

 

Design-Builder

 

 

 

 

 

 

 

 

 

 

 

8

 

Construction Permit

 

Owner

 

Design-Builder

 

 

 

 

 

 

 

 

 

 

 

9

 

Operations Permit

 

Owner

 

Design-Builder

 

 

 

 

 

 

 

 

 

 

 

10

 

Wastewater Permit

 

Owner

 

Design-Builder

 

 

 

 

 

 

 

 

 

 

 

11

 

Water Appropriation Permit

 

Owner

 

Design-Builder

 

 

 

 

 

 

 

 

 

 

 

12

 

Fire Protection

 

Owner

 

Design-Builder

 

 

 

 

 

 

 

 

 

 

 

13

 

Above Ground Storage Tank Permit

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

TTB

 

Owner

 

 

 

 

 

 

G-1


--------------------------------------------------------------------------------



EXHIBIT H


FORM OF PERFORMANCE BOND

PERFORMANCE BOND

The American Institute of Architects,

AIA Document No. A312 (December, 1984 Edition)

Any singular reference to Contractor, Surety, Owner or other

party shall be considered plural where applicable.

CONTRACTOR (Name and Address):

 

Amount: [Amount]

Fagen, Inc.

 

Description (Name and Location):

P. O. Box 159

 

[Expansion Project Name and Location]

Granite Falls, MN 56241

 

OWNER (Name and Address):

CONSTRUCTION CONTRACT

 

[Owner Name/Address]

Date:

 

SURETY (Name and Principal Place of

 

 

Business): [Name/Place of Business]

 

BOND#

Date (Not earlier than Construction Contract Date):

Amount:

Modifications to this Bond:               q   None               q    See Page 2

CONTRACTOR AS
PRINCIPAL                                                               SURETY

Company:                                 (Corporate
Seal)                                         Company:                
(Corporate Seal)

Fagen, Inc.

Signature:

 

 

Signature:

 

Name and Title:

 

 

Name and Title:

 

 

(Any additional signatures appear an page 2.)

(FOR INFORMATION Only- Name, Address and Telephone)

OWNER’S REPRESENTATIVE (Architect, Engineer or other party):

AGENT OR BROKER:

1.             The Contractor and the Surety, jointly and severally, bind
themselves, their heirs, executors, administrators, successors and assigns to
the Owner for the performance of the Construction Contract, which is
incorporated herein by reference.

H-1


--------------------------------------------------------------------------------




2.             If the Contractor performs the Construction Contract, the Surety
and the Contractor shall have no obligation under this Bond, except to
participate in conferences as provided in Subparagraph 3.1.

3.             If there is no Owner Default, the Surety’s obligation under this
Bond shall arise after:

3.1           The Owner has notified the Contractor and the Surety at its
address described in Paragraph 10 below that the Owner is considering declaring
a Contractor Default and has requested and attempted to arrange a conference
with the Contractor and the Surety to be held not later than fifteen days after
receipt of such notice to discuss methods of performing the Construction
Contract.  If the Owner, the Contractor and the Surety agree, the Contractor
shall be allowed a reasonable time to perform the Construction Contract, but
such an agreement shall not waive the Owner’s right, if any, subsequently to
declare a Contractor Default; and

3.2           The Owner has declared a Contractor Default and formally
terminated the Contractor’s right to complete the contract.  Such Contractor
Default shall not be declared earlier than twenty days after the Contractor and
Surety have received notice as provided in Subparagraph 3.1; and

3.3           The Owner has agreed to pay the Balance of the Contract Price to
the Surety in accordance with the terms of the Construction Contract or to a
contractor selected to perform the Construction Contract in accordance with the
terms of the contract with the Owner.

4.             When the Owner has satisfied the conditions of Paragraph 3, the
Surety shall promptly and at the Surety’s expense take one of the following
actions:

4.1           Arrange for the Contractor with consent of the Owner, to perform
and complete the Construction Contract; or

4.2           Undertake to perform and complete the Construction Contract
itself, through its agents or through independent contractors; or

4.3           Obtain bids or negotiated proposals from qualified contractors
acceptable to the Owner for a contract for performance and completion of the
Construction Contract, arrange for a contract to be prepared for execution by
the Owner and the contractor selected with the Owner’s concurrence, to be
secured with performance and payment bonds executed by a qualified surety
equivalent to the bonds issued on the Construction Contract, and pay to the
Owner the amount of damages as described in Paragraph 6 in excess of the Balance
of the Contract Price incurred by the Owner resulting from the Contractor’s
default; or

4.4           Waive its right to perform and complete, arrange for completion,
or obtain a new contractor and with reasonable promptness under the
circumstances:

.1             After investigation, determine the amount for which it may be
liable to the Owner and, as soon as practicable after the amount is determined,
tender payment therefor to the Owner; or

.2             Deny liability in whole or in part and notify the Owner citing
reasons therefor.

5.             If the Surety does not proceed as provided in Paragraph 4 with
reasonable promptness, the Surety shall be deemed to be in default on this Bond
fifteen days after receipt of an additional written notice from the Owner to the
Surety demanding that the Surety perform its Obligations under this Bond, and
the Owner shall be entitled to enforce any remedy available to the Owner.  If
the Surety proceeds as provided in Subparagraph 4.4, and the Owner refuses the
payment tendered or the Surety has denied liability, in whole or in part,
without further notice the Owner shall be entitled to enforce any remedy
available to the Owner.

H-2


--------------------------------------------------------------------------------




6.             After the Owner has terminated the Contractor’s right to complete
the Construction Contract, and if the Surety elects to act under Subparagraph
4.1, 4.2, or 4.3 above, then the responsibilities of the Surety to the Owner
shall not be greater than those of the Contractor under the Construction
Contract, and the responsibilities of the Owner to the Surety shall not be
greater than those of the Owner under the Construction Contract.  To the limit
of the amount of this Bond, but subject to commitment by the Owner of the
Balance of the Contract Price to mitigation of costs and damages on the
Construction Contract, the Surety is obligated without duplication for:

6.1           The responsibilities of the Contractor for correction of defective
work and completion of the Construction Contract;

6.2           Additional legal design professional and delay costs resulting
from the Contractor’s Default, and resulting from the actions or failure to act
of the Surety under Paragraph 4; and

6.3           Liquidated damages, or if no liquidated damages are specified in
the Construction Contract, actual damages caused by delayed performance or
non-performance of the Contractor.

7.             The Surety shall not be liable to the Owner or others for
obligations of the Contractor that are unrelated to the Construction Contract
and the Balance of the Contract Price shall not be reduced or set off on account
of any such unrelated obligations. No right of action shall accrue on this Bond
to any person or entity other than the Owner or its heirs, executors,
administrators or successors.

8.             The Surety hereby waives notice of any change, including changes
of time, to the Construction Contract or to related subcontracts, purchase
orders and other obligations.

9.             Any proceeding, legal or equitable, under this Bond may be
instituted in any court of competent jurisdiction in the location in which the
work or part of the work is located and shall be instituted within two years
after Contractor Default or within two years after the Contractor ceased working
or within two years after the Surety refuses or fails to perform its obligations
under this Bond, whichever occurs first.  If the provisions of this Paragraph
are void or prohibited by law, the minimum period of limitation available to
sureties as a defense in the jurisdiction of the suit shall be applicable.

10.           Notice to the Surety, the Owner or the Contractor shall be mailed
or delivered to the address shown on the signature page.

11.           When this Bond has been furnished to comply with a statutory or
other legal requirement in the location where the construction was to be
performed, any provision in this Bond conflicting with said statutory or legal
requirement shall be deemed deleted herefrom and provisions conforming to such
statutory or other legal requirement shall be deemed incorporated herein. The
intent is that this Bond shall be construed as a statutory bond and not as a
common law bond.

12.           DEFINITIONS

12.1         Balance of the Contract Price: The total amount payable by the
Owner to the Contractor under the Construction Contract after all proper
adjustments have been made, including allowance to the Contractor of any amounts
received or to be received by the Owner in settlement of insurance or other
claims for damages to which the Contractor is entitled, reduced by all valid and
proper payments made to or on behalf of the Contractor under the Construction
Contract.

12.2         Construction Contract: The agreement between the Owner and the
Contractor identified on the signature page, including all Contract Documents
and changes thereto.

H-3


--------------------------------------------------------------------------------




12.3         Contractor Default: Failure of the Contractor, which has neither
been remedied nor waived, to perform or otherwise to comply with the terms of
the Construction Contract.

12.4         Owner Default: Failure of the Owner, which has neither been
remedied nor waived, to pay the Contractor as required by the Construction
Contract or to perform and complete or comply with the other terms thereof.

MODIFICATIONS TO THIS BOND ARE AS FOLLOWS:

This bond is subject to the attached Dual Obligee Rider dated

______________________________________________________

______________________________________________________

______________________________________________________

(Space is provided below for additional signatures of added parties other than
those appearing on the cover page.)

CONTRACTOR AS PRINCIPAL

 

SURETY

 

 

 

 

(Corporate Seal)

 

(Corporate Seal)

 

 

 

 

 

 

 

 

 

 

 

Company:

 

 

Company:

 

Address:

 

 

Address:

 

Name and Title:

 

 

Name and Title:

 

Signature:

 

 

Signature:

 

 

 

 

 

 

 

 

 

H-4


--------------------------------------------------------------------------------




DUAL OBLIGEE RIDER

(TO BE ATTACHED TO BOND AT TIME OF ISSUANCE)

TO BE ATTACHED TO AND FORM PART OF Performance and Payment Bond
NO.                                , dated concurrently with the execution of
this Rider, issued by the                                 , a
                                 corporation, as Surety, on behalf of Fagen,
Inc., as Principal, and in favor of                                 , as
Obligee.

IT IS HEREBY UNDERSTOOD AND AGREED that the above described bond(s) are hereby
amended to include the following paragraph:

Notwithstanding anything contained herein to the contrary, there shall be no
liability on the part of the Principal or Surety under this bond to the
Obligees, or either of them, unless the Obligees, or either of them, shall make
payments to the Principal or to the Surety in case it arranges for completion of
the Contract upon default of the Principal, strictly in accordance with the
terms of said Contract as to payments, and shall perform all the other
obligations required to be performed under said Contract at the time and in the
manner therein set forth.

IT IS FURTHER UNDERSTOOD AND AGREED that nothing herein contained shall be held
to change, alter or vary the terms of the above described bond(s) except as
hereinbefore set forth.

SIGNED, SEALED AND DATED this          day of                                 ,
200  .

Fagen, Inc.

 

 



(Contractor)

 

 

 

By:

 

 

 

 

 

[                                ]

 

 

 

(Surety)

 

 

 

By:

 

 

 

 

 

H-5


--------------------------------------------------------------------------------


EXHIBIT I

Form of Payment Bond

PAYMENT BOND
The American Institute of Architects,
AIA Document No. A312 (December, 1984 Edition)
Any singular reference to Contractor, Surety, Owner or other
party shall be considered plural where applicable.

CONTRACTOR (Name and
Address):                                                     SURETY (Name and
Principal Place

Fagen,
Inc.                                                                                                   
Place of Business):

P. O. Box 159

Granite Falls, MN  56241

OWNER (Name and Address):

[NAME AND ADDRESS]

CONSTRUCTION CONTRACT

Date:

Amount:

Description (Name and Location):

BOND#

Date (Not earlier than Construction Contract Date):

Amount:

Modifications to this Bond:                               q  
None                               q    See Page 2

CONTRACTOR AS
PRINCIPAL                                                               SURETY

Company:                                 (Corporate
Seal)                                         Company:                     
(Corporate Seal)

Fagen, Inc.

Signature:

 

 

Signature:

 

Name and Title:

 

 

Name and Title:

 

 

(Any additional signatures appear an page 2.)

(FOR INFORMATION Only- Name, Address and Telephone)

OWNER’S REPRESENTATIVE (Architect, Engineer or other party):

AGENT or BROKER:

I-1


--------------------------------------------------------------------------------




1.             The Contractor and the Surety, jointly and severally, bind
themselves, their heirs, executors, administrators, successors and assigns to
the Owner to pay for labor, materials and equipment furnished for use in the
performance of the Construction Contract, which is incorporated herein by
reference.

2.             With respect to the Owner, this obligation shall be null and void
if the Contractor:

2.1           Promptly makes payment, directly or indirectly, for all sums due
Claimants, and

2.2           Defends, indemnifies and holds harmless the Owner from claims,
demands, liens or suits by any person or entity whose claim, demand, lien or
suit is for the payment for labor, materials or equipment furnished for use in
the performance of the Construction Contract, provided the Owner has promptly
notified the Contractor and the Surety (at the address described in Paragraph
12) of any claims; demands, liens or suits and tendered defense of such claims,
demands, liens or suits to the Contractor and the Surety, and provided there is
no Owner Default.

3.             With respect to Claimants, this obligation shall be null and void
if the Contractor promptly makes payment, directly or Indirectly, for all sums
due.

4.             The Surety shall have no obligation to Claimants under this Bond
until:

4.1           Claimants who are employed by or have a direct contract with the
Contractor have given notice to the Surety (at the address described in
Paragraph 12) and sent a copy, or notice thereof, to the owner, stating that a
claim is being made under this Bond and, with substantial accuracy, the amount
of the claim.

4.2           Claimants who do not have a direct contract with the Contractor:

4.2.1        Have furnished written notice to the Contractor and sent a copy, or
notice thereof, to the Owner, within 90 days after having last performed labor
or last furnished materials or equipment included in the claim stating, with
substantial accuracy, the amount of the claim and the name of the party to whom
the materials were furnished or supplied or for whom the labor was done or
performed; and

4.2.2        Have either received a rejection in whole or in part from the
Contractor, or not received within 30 days of furnishing the above notice any
communication from the Contractor by which the Contractor has indicated the
claim will be paid directly or Indirectly; and

4.2.3        Not having been paid within the above 30 days, have sent a written
notice to the Surety (at the address described in Paragraph 12) and sent a copy,
or notice thereof, to the Owner, stating that a claim is being made under this
Bond and enclosing a copy of the previous written notice furnished to the
Contractor.

5.             If a notice required by Paragraph 4 is given by the Owner to the
Contractor or to the Surety that is sufficient compliance.

6.             When the Claimant has satisfied the conditions of Paragraph 4,
the Surety shall

I-2


--------------------------------------------------------------------------------




promptly and at the Surety’s expense take the following actions:

6.1           Send an answer to the Claimant, with a copy to the Owner, within
45 days after receipt of the claim, stating the amounts that are undisputed and
the basis for challenging any amounts that are disputed.

6.2           Pay or arrange for payment of any undisputed amounts.

7.             The Surety’s total obligation shall not exceed the amount of this
Bond, and the amount of this Bond shall be credited for any payments made in
good faith by the Surety.

8.             Amounts owed by the Owner to the Contractor under the
Construction Contract shall be used for the performance of the Construction
Contract and to satisfy claims, if any, under any Construction Performance
Bond.  By the Contractor furnishing and the Owner accepting this Bond, they
agree that all funds earned by the Contractor in the performance of the
Construction Contract are dedicated to satisfy obligations of the Contractor and
the Surety under this Bond, subject to the Owner’s priority to use the funds for
the completion of the work.

9.             The Surety shall not be liable to the Owner, Claimants or others
for obligations of the Contractor that are unrelated to the Construction
Contract.  The Owner shall not be liable for payment of any costs or expenses of
any Claimant under this Bond, and shall have under this Bond no obligation to
make payments to, give notices on behalf of, or otherwise have obligations to
Claimants under this Bond.

10.           The Surety hereby waives notice of any change, including changes
of time, to the Construction Contract or to related subcontracts, purchase
orders and other obligations.

11.           No suit or action shall be commenced by a Claimant under this Bond
other than in a court of competent jurisdiction in the location in which the
work or part of the work is located or after the expiration of one year from the
date (1) on which the Claimant gave the notice required by Subparagraph 4.1 or
Clause 4.2.3, or (2) on which the last labor or service was performed by anyone
or the last materials or equipment were furnished by anyone under the
Construction Contract, whichever of (1) or (2) first occurs. If the provisions
of this Paragraph are void or prohibited by law, the minimum period of
limitation available to sureties as a defense in the jurisdiction of the suit
shall be applicable.

12.           Notice to the Surety, the Owner or the Contractor shall be mailed
or delivered to the address shown on the signature page. Actual receipt of
notice by Surety, the Owner or the Contractor, however accomplished, shall be
sufficient compliance as of the date received at the address shown on the
signature page.

13.           When this Bond has been furnished to comply with a statutory or
other legal requirement in the location where the construction was to be
performed, any provision in this Bond conflicting with said statutory or legal
requirement shall be deemed deleted herefrom and provisions conforming to such
statutory or other legal requirement shall be deemed incorporated herein.  The
intent is that this Bond shall be construed as a statutory bond and not as a
common law bond.

I-3


--------------------------------------------------------------------------------




14.           Upon request by any person or entity appearing to be a potential
beneficiary of this Bond, the Contractor shall promptly furnish a copy of this
Bond or shall permit a copy to be made.

15.           DEFINITIONS

15.1         Claimant: An individual or entity having a direct contract with the
Contractor or with a subcontractor of the Contractor to furnish labor, materials
or equipment for use in the performance of the Contract. The intent of this Bond
shall be to include without limitation in the terms “labor, materials or
equipment” that part of water, gas, power, light, heat, oil, gasoline, telephone
service or rental equipment used in the Construction Contract, architectural and
engineering services required for performance of the work of the Contractor and
the Contractor’s subcontractors, and all other items for which a mechanic’s lien
may be asserted in the jurisdiction where the labor, materials or equipment were
furnished.

15.2         Construction Contract: The agreement between the Owner and the
Contractor identified on the signature page, including all Contract Documents
and changes thereto.

15.3         Owner Default: Failure of the Owner, which has neither been
remedied nor waived, to pay the Contractor as required by the Construction
Contract or to perform and complete or comply with the other terms thereof.

MODIFICATIONS TO THIS BOND ARE AS FOLLOWS:

This bond is subject to the attached Dual Obligee Rider dated
[                               ].

______________________________________________________

______________________________________________________

______________________________________________________

(Space is provided below for additional signatures of added parties other than
those appearing on the cover page.)

CONTRACTOR AS PRINCIPAL

 

SURETY

(Corporate Seal)

 

(Corporate Seal)

 

 

 

Company:

 

 

Company:

 

Address:

 

 

Address:

 

Name and Title:

 

 

Name and Title:

 

Signature:

 

 

Signature:

 

 

I-4


--------------------------------------------------------------------------------




DUAL OBLIGEE RIDER

(TO BE ATTACHED TO BOND AT TIME OF ISSUANCE)

TO BE ATTACHED TO AND FORM PART OF Performance and Payment Bond NO.           ,
dated concurrently with the execution of this Rider, issued by the
                     , a                       corporation, as Surety, on behalf
of Fagen, Inc., as Principal, and in favor of                      , as Obligee.

IT IS HEREBY UNDERSTOOD AND AGREED that the above described bond(s) are hereby
amended to include the following paragraph:

Notwithstanding anything contained herein to the contrary, there shall be no
liability on the part of the Principal or Surety under this bond to the
Obligees, or either of them, unless the Obligees, or either of them, shall make
payments to the Principal or to the Surety in case it arranges for completion of
the Contract upon default of the Principal, strictly in accordance with the
terms of said Contract as to payments, and shall perform all the other
obligations required to be performed under said Contract at the time and in the
manner therein set forth.

IT IS FURTHER UNDERSTOOD AND AGREED that nothing herein contained shall be held
to change, alter or vary the terms of the above described bond(s) except as
hereinbefore set forth. SIGNED, SEALED AND DATED this         day of
               , 200_.

Fagen, Inc.

 

 



(Contractor)

 

 

 

By:

 

 

 

 

 

[                           ]

 

 

 

(Surety)

 

 

 

By:

 

 

I-5


--------------------------------------------------------------------------------


EXHIBIT J

Draw (Payment) Schedule

Little Sioux Corn Processors, LP

Marcus, IA

Monthly Draw Schedule - 18 Month Expansion Project

 

MONTH

 

BILLING

 

TOTAL BILLING

 

 

 

1

 

*

 

*

 

*

 

2

 

*

 

*

 

*

 

3

 

*

 

*

 

*

 

4

 

*

 

*

 

*

 

5

 

*

 

*

 

*

 

6

 

*

 

*

 

*

 

7

 

*

 

*

 

*

 

8

 

*

 

*

 

*

 

9

 

*

 

*

 

*

 

10

 

*

 

*

 

*

 

11

 

*

 

*

 

*

 

12

 

*

 

*

 

*

 

13

 

*

 

*

 

*

 

14

 

*

 

*

 

*

 

15

 

*

 

*

 

*

 

 

 

$

47,860,000

 

 

 

 

 

 

*Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

J-1


--------------------------------------------------------------------------------


                                                                    

EXHIBIT K

Air Emissions Application or Permit

See Draft Air Permit Attached

 

K-1


--------------------------------------------------------------------------------


                                                                    

EXHIBIT L

[Reserved]

 

L-1


--------------------------------------------------------------------------------


                                                                    

EXHIBIT M

Form of Application for Payment

See attached Form of Application for Payment

 

M-1


--------------------------------------------------------------------------------


                                                                    

EXHIBIT N

Form of Lien Waiver

GENERAL CONTRACTOR’S PARTIAL WAIVER OF MECHANIC’S LIEN
RIGHTS AND AFFIDAVIT OF DEBTS AND CLAIMS
CONDITIONAL LIEN WAIVER

STATE:  (   INSERT STATE  
)                                                                                         
FAGEN, INC.

COUNTY:  (   INSERT COUNTY   )

The undersigned is the General Contractor (aka Design-Builder) regarding labor
and materials for construction and maintenance work performed for (   INSERT
OWNER/PLANT NAME   ), at the Facility located at or near (   INSERT PLANT CITY &
STATE   ) under the terms of a contract.

On condition of receiving full payment for billings up to date hereof under the
terms of the above mentioned contract, and other good and valuable
consideration, the receipt of which is hereby acknowledged, the undersigned does
hereby waive and release any and all liens, and any and all claims and rights to
lien on the Facility  (including all buildings on the premises) under the
statutes of the State of (   INSERT STATE   ) relating to mechanic’s liens on
account of labor and materials furnished by the undersigned up to the date
hereof at the Facility, as located on real estate legally described as follows:

TRACT 1:  (   INSERT LEGAL DESCRIPTION   )

TRACT 2:  (   INSERT LEGAL DESCRIPTION   )

N-1


--------------------------------------------------------------------------------


                                                                    

 

The undersigned further certifies that all obligations of General Contractor
entered into between suppliers/subcontractors and General Contractor regarding
this Facility are current as of this date, including all obligations of General
Contractor for all work, labor and services performed; materials and equipment
furnished; and all known indebtedness and claims against General Contractor for
damages arising in any manner in connection with General Contractor’s
performance of the contract mentioned above for which General Contractor or
property of General Contractor might in any way be held responsible.

Dated this ______ day of ___________________, 200__

GENERAL CONTRACTOR:

 

FAGEN, INC.

 

By (Print):

 

 

Title:

 

 

(Signature):

 

 

Witness (Print):

 

 

(Signature):

 

 

In the alternative (or if requested):

 

 

 

Subscribed and sworn to before me this

 

 

 

 

day of

 

, 200__.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

 

N-2


--------------------------------------------------------------------------------


                                                                    

EXHIBIT O

Form of Consent to Assignment

FAGEN CONSENT TO ASSIGNMENT

THIS CONSENT TO ASSIGNMENT (this “Consent”), dated as of
                                 , 2006, is made among FAGEN, INC., a Minnesota
corporation (the “Obligor”), Little Sioux Corn Processors, LP, an Iowa limited
partnership (“Assignor”), and the financial institution party to this Agreement,
not in its individual capacity, but acting solely in the capacity of collateral
agent on behalf of the below defined Lenders (such financial institution in such
capacity, or such other financial institution acting in such capacity, the
“Collateral Agent”).

The Assignor seeks to construct and operate a forty (40) million gallon per year
expansion to a fifty-two (52) million gallons per year dry grind ethanol
production facility near Marcus, Iowa (the “Project”). The Obligor and the
Assignor have entered into the Lump-Sum Design-Build Agreement dated as of
September 20, 2006 (as amended, modified, supplemented and in effect from time
to time, the “Assigned Agreement”). The Assignor and certain other financial
institutions (the “Lenders”) intend to finance certain costs of the Assignor for
the development, construction and operation of the Project pursuant to various
financing arrangements (the “Financing Arrangements”). The Assignor and the
Collateral Agent (on behalf of the Lenders) intend to enter into certain
security arrangements (the “Security Documents”), pursuant to which the Assignor
will pledge and assign to the Collateral Agent a lien on and a security interest
in all of the Assignor’s right, title and interest in, among other things, the
Assigned Agreement.

SECTION 1. CONSENT TO ASSIGNMENTS; LIABILITY; CURE RIGHTS; ETC.

1.1   Acknowledgments and Consents.   The Obligor (i) acknowledges that the
Assigned Agreement is in full force and effect and that there are no other
amendments, modifications or supplements thereto, either oral or written; (ii)
represents and warrants that it has not assigned, transferred or pledged the
Assigned Agreement to any third party; (iii) represents and warrants that it has
no knowledge of any existing default by the Assignor in the performance of any
provision of the Assigned Agreement; (iv) acknowledges and consents to the
Assignor’s pledge and assignment of the Assigned Agreement to the Collateral
Agent; (v) acknowledges the right of the Collateral Agent in the exercise of its
rights and remedies under the Security Documents to take all actions and
exercise all rights of the Assignor under the Assigned Agreement as if it were
the Assignor; (vi) acknowledges and agrees that this Consent satisfies Section
21.1 of the Assigned Agreement; and (vii) acknowledges and agrees that the
Collateral Agent is entitled to notices under the Assigned Agreement pursuant to
Section 21.7 thereof.

1.2   Limitation on Assumption of Obligations.   The Collateral Agent shall not
be liable for the performance or observance of any of the obligations or duties
of the Assignor under the Assigned Agreement, nor shall the Security Documents
give rise to any duties or obligations whatsoever, except that, insofar as the
Collateral Agent exercises any of Assignor’s rights under the Assigned Agreement
and/or makes any claims with respect to any payments, deliveries or other
obligations under the Assigned Agreement, the satisfaction of the terms

O-3


--------------------------------------------------------------------------------


                                                                    

and conditions of the Assigned Agreement applicable to such exercise of rights
or such claims shall be a condition precedent to the Obligor’s obligations with
respect thereto. Upon any transfer to a third party of the rights of the
Collateral Agent under the Assigned Agreement pursuant to its exercise of its
remedies under the Security Documents as described in Section 1.4 below which
transfer of the Assigned Agreement shall be subject in all respects to the terms
and conditions of the Assigned Agreement, including Section 21.1 thereof (i) the
transferee shall succeed to all right, title and interest of the Assignor and
the Collateral Agent and (ii) the Collateral Agent shall have no further
liabilities, duties or obligations to the Assignor under the Assigned Agreement.

1.3   Cure Periods.   The Obligor hereby confirms that it will provide to the
Collateral Agent the same notices as are to be provided to the Assignor pursuant
to Sections 15.4.2, 15.5.1(d), and 15.5.2 of the Assigned Agreement.

 1.4   Substitute Owner.   The Obligor acknowledges that upon an event of
default by the Assignor under the Financing Arrangements and an exercise of
remedies by the Collateral Agent under the Security Documents, the Collateral
Agent may (but shall not be obligated to) assume, or cause any purchaser at any
foreclosure sale or any assignee or transferee under any instrument of
assignment or transfer in lieu of foreclosure to assume, all of the interests,
rights and obligations of the Assignor thereafter arising under the Assigned
Agreement. Each assuming party shall agree in writing to be bound by, and to
assume the terms and conditions of, the Assigned Agreement pursuant to an
assignment agreement in form and substance satisfactory to the Obligor pursuant
to Section 21.1 of the Assigned Agreement, and the Obligor shall continue to
perform its obligations under the Assigned Agreement in favor of the assuming
party as if such party had been an original party to the Assigned Agreement;
provided, that the assuming party shall cure any defaults, whether monetary or
otherwise, then existing under the Assigned Agreement in such assuming party’s
capacity as “Owner” under the Assigned Agreement (as defined in such agreement)
after giving effect to assignment of Assignor’s rights and obligations to such
assuming party; but provided, further, that the liability of the Collateral
Agent (or any entity acting on behalf of the Collateral Agent or any of the
other Secured Parties) shall not exceed all of its right, title and interest in
and to the Project.

1.5   No Amendments.   The Obligor acknowledges that under the terms of the
Financing Arrangements, the Assignor is required to obtain the consent of the
Lenders for certain amendments to the Assigned Agreement.

SECTION 2.            NOTICES.   The first paragraph of Section 21.7 of the
Assigned Agreement is hereby incorporated in this Consent, as if set forth
herein in its entirety. For purposes of Section 21.7 of the Assigned Agreement,
the initial address for notice to the Collateral Agent shall be as follows:

 

[BANK]

 

 

[ADDRESS]

 

 

Attn:   [NAME/TITLE]

 

 

Fax:   [FAX NUMBER]

O-4


--------------------------------------------------------------------------------


                                                                    

The Obligor acknowledges and agrees that the delivery of the Collateral Agent’s
notice information in this Section 2 shall be deemed to satisfy the requirement
of the Owner in Section 21.7 of the Assigned Agreement to deliver such
information to the Obligor.

SECTION 3.   MISCELLANEOUS.

THIS CONSENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK AND SHALL BE BINDING UPON THE PARTIES HERETO AND THEIR
PERMITTED SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. THE PARTIES HERETO HEREBY
AGREE TO EXECUTE AND DELIVER ALL SUCH INSTRUMENTS AND TAKE ALL SUCH ACTION AS
MAY BE REASONABLY NECESSARY TO EFFECTUATE FULLY THE PURPOSES OF THIS CONSENT.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

O-5


--------------------------------------------------------------------------------


                                                                    

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

Consented and Agreed to:

 

 

 

FAGEN, INC.,

 

LITTLE SIOUX CORN PROCESSORS, LP

as Obligor

 

By its general partner

 

 

Little Sioux Corn Processors, LLC

By:

 

 

 

as Assignor

Name:

 

 

 

Title:

 

By:

 

 

 

Name:

 

Address for Notices:

 

Title:

 

 

 

 

Fagen, Inc.

 

 

 

501 W. Highway 212

 

 

 

P.O. Box 159

 

 

Little Sioux Corn Processors, LP

 

Granite Falls, MN 56241

 

 

4808 F Avenue

 

Attn: Aaron Fagen

 

 

Marcus, IA 51035

 

Fax: (320) 564-3278

 

 

Attention: Steve Roe

 

 

 

 

Fax: (712) 376-2815

 

 

 

 

 

With a copy to

 

 

 

 

 

 

 

 

 

Fagen, Inc.

 

 

 

 

501 W. Highway 212

 

 

 

 

P.O. Box 159

 

 

 

 

Granite Falls, MN 56241

 

 

 

 

Attn: Bruce Langseth

 

 

 

 

Fax: (320) 564-3278

 

 

 

:

 

 

 

[BANK NAME]

 

 

not in its individual capacity,

 

 

but solely as Collateral Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

[BANK]

 

 

[ADDRESS]

 

 

Attn:

[NAME/TITLE]

 

 

Fax:

[FAX NUMBER]

 

 

 

 

 

 

O-6


--------------------------------------------------------------------------------